UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-26366 ROYAL BANCSHARES OF PENNSYLVANIA, INC. (Exact name of registrant as specified in its charter) Pennsylvania 23-2812193 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 732 Montgomery Avenue, Narberth, Pennsylvania (Address of principal executive offices) (Zip Code) (610) 668-4700 (Issuer’s telephone number, including area code) (Former name, former address and former year, if changed since last report) Securities registered pursuant to Section 12(b) of the Act: Name of Each Exchange on Which Registered Title of Each Class The NASDAQ Stock Market, LLC Class A Common Stock ($2.00 par value) Securities registered pursuant to Section 12(g) of the Act: Name of Each Exchange on Which Registered Title of Each Class None Class B Common Stock ($0.10 par value) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. o Yes x No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 of 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding twelve months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Small reporting company x Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act) YesoNo x The aggregate market value of the Registrant’s Common Stock held by non-affiliates is $9,601,130 based on the June 30, 2012 closing price of the Registrant’s Common Stock of $1.81 per share. As of February 28, 2013, the Registrant had 10,933,150 and 2,020,449 shares outstanding of Class A and Class B common stock, respectively. Documents Incorporated by Reference Portions of the following documents are incorporated by reference: the definitive Proxy Statement of the Registrant relating to Registrant’s Annual meeting of Shareholders to be held on May 15, 2013—Part III. Forward Looking Statements From time to time, Royal Bancshares of Pennsylvania, Inc. (the “Company”) may include forward-looking statements relating to such matters as anticipated financial performance, business prospects, technological developments, new products, research and development activities and similar matters in this and other filings with the Securities and Exchange Commission. The Private Securities Litigation Reform Act of 1995 provides a safe harbor for forward-looking statements. When we use words such as “believes,” “expects,” “anticipates” or similar expressions, we are making forward-looking statements. In order to comply with the terms of the safe harbor, the Company notes that a variety of factors could cause the Company’s actual results and experience to differ materially from the anticipated results or other expectations expressed in the Company’s forward-looking statements. The risks and uncertainties that may affect the operations, performance development and results of the Company’s business include the following: general economic conditions, including their impact on capital expenditures; interest rate fluctuations; business conditions in the banking industry; the regulatory environment: the nature, extent, and timing of governmental actions and reforms, including the rules of participation for the Troubled Asset Relief Program voluntary Capital Purchase Plan under the Emergency Economic Stabilization Act of 2008, which may be changed unilaterally and retroactively by legislative or regulatory actions; rapidly changing technology and evolving banking industry standards; competitive factors, including increased competition with community, regional and national financial institutions; new service and product offerings by competitors and price pressures and similar items. 2 All forward-looking statements contained in this report are based on information available as of the date of this report.These statements speak only as of the date of this report, even if subsequently made available by the Company on its website, or otherwise.The Company expressly disclaims any obligation to update any forward-looking statement to reflect future statements to reflect future events or developments. PART I ITEM 1.BUSINESS Royal Bancshares of Pennsylvania, Inc. Royal Bancshares of Pennsylvania, Inc. (the “Company”), is a Pennsylvania business corporation and a bank holding company registered under the Federal Bank Holding Company Act of 1956, as amended (the “Holding Company Act”). The Company is supervised by the Board of Governors of the Federal Reserve System (“Federal Reserve Board”).The Company’s legal headquarters are located at 732 Montgomery Avenue, Narberth, Pennsylvania, 19072.On December 30, 2010, the Company completed the sale of all of the outstanding common stock of Royal Asian Bank (“Royal Asian”), a wholly-owned banking subsidiary of the Company, to an ownership group led by the President and Chief Executive Officer of Royal Asian. The principal activities of the Company are supervising Royal Bank America (“Royal Bank”) which engages in general banking business principally in Montgomery, Delaware, Chester, Bucks, Philadelphia and Berks counties in Pennsylvania, southern New Jersey, and Delaware.The Company also has a wholly owned non-bank subsidiary, Royal Investments of Delaware, Inc., which is engaged in investment activities.On November 21, 2007, the Company established Royal Captive Insurance Company, a wholly owned subsidiary.Royal Captive Insurance was formed to insure commercial property and provide comprehensive umbrella liability coverage for the Company and its affiliates.During the fourth quarter of 2010, Royal Captive Insurance was dissolved. The investments were sold for a gain of approximately $8,000, $2.0 million was paid to the Company as a dividend, and the remaining funds, in the approximate amount of $500,000, were transferred to the Company. At December 31, 2012, the Company had consolidated total assets of approximately $773.7 million, total deposits of approximately $554.9 million and shareholders’ equity of approximately $58.4 million. The Company’s two Delaware trusts, Royal Bancshares Capital Trust I and Royal Bancshares Capital Trust II, are not consolidated per requirements under Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 810, “Consolidation” (“ASC Topic 810”).The Company has two reportable operating segments, “Community Banking” and “Tax Liens”. After announcing the retirements of the Company’s Chief Executive Officer (“CEO”) and President during the second quarter of 2012, the Company’s Board conducted an executive search for a candidate for the combined role of President and CEO.On December 18, 2012 the Company announced F. Kevin Tylus as President and CEO of Royal Bank.On February 20, 2013, the Company announced that Mr. Tylus was appointed President, CEO and a Class III member of the board of directors of the Company.Former CEO, Robert Tabas, remains as Chairman of the Board of Directors. Regulatory Actions FDIC and Department of Banking Orders On July 15, 2009, Royal Bank agreed to enter into a Stipulation and Consent to the Issuance of an Order to Cease and Desist (the “Orders”) with each of the Federal Deposit Insurance Corporation (“FDIC”) and the Pennsylvania Department of Banking (the “Department”). The material terms of the Orders were identical and required Royal Bank among other items to maintain, after establishing an adequate allowance for loan and lease losses, a ratio of Tier 1 capital to total assets (“leverage ratio”) equal to or greater than 8% and a ratio of qualifying total capital to risk-weighted assets (“total risk-based capital ratio”) equal to or greater than 12%. The FDIC and the Department replaced the Orders in the fourth quarter of 2011 with an informal agreement, known as a memorandum of understanding (“MOU”). Included in the MOU is the continued requirement of maintaining a leverage ratio equal to or greater than 8% and a total risk-based capital ratio equal to or greater than 12%.At December 31, 2012, based on capital levels calculated under regulatory accounting purposes (“RAP”), Royal Bank’s Tier 1 leverage and total risk-based capital ratios were 8.53% and 16.1%, respectively. 3 Following the issuance of the Orders, management implemented plans to address key areas that were noted in the Orders.Management has reduced classified assets, delinquencies, commercial real estate concentrations, reliance on non-core deposits and wholesale funding sources and maintained capital ratios above the required minimums which were all factors that contributed to replacing the Orders with the MOU.Management has continued to improve in each of these areas since the Orders were replaced with the MOU. Federal Reserve Agreement On March 17, 2010, the Company agreed to enter into a written agreement (“the Federal Reserve Agreement”) with the Federal Reserve Bank of Philadelphia (the “Reserve Bank”). The material terms of the Federal Reserve Agreement provide that: (i) the Company’s board of directors will take appropriate steps to fully utilize the Company’s financial and managerial resources to serve as a source of strength to its subsidiary banks; (ii) the Company’s board of directors will, within 60 days of the Federal Reserve Agreement, submit to the Reserve Bank a written plan to strengthen board oversight of the management and operations of the consolidated operation; (iii) the Company will not declare or pay any dividends without the prior written approval of the Reserve Bank and the Director of the Division of Banking Supervision and Regulation of the Board of Governors of the Federal Reserve System; (iv) the Company and its non-bank subsidiaries will not make any distributions of interest, principal, or other sums on subordinated debentures or trust preferred securities without the prior approval of the Reserve Bank and the Director of the Division of Banking Supervision and Regulation of the Board of Governors of the Federal Reserve System; (v) the Company and its nonbank subsidiaries will not, directly or indirectly, incur, increase, or guarantee any debt without the prior written approval of the Reserve Bank; (vi) the Company will not, directly or indirectly, purchase or redeem any shares of its stock without the prior written approval of the Reserve Bank; (vii) the Company will, within 60 days of the Federal Reserve Agreement, submit to the Reserve Bank an acceptable written capital plan to maintain sufficient capital at the Company on a consolidated basis, which plan will at a minimum address: regulatory requirements for the Company and Royal Bank, the adequacy of Royal Bank’s capital taking into account the volume of classified credits, the allowance for loan and lease losses, current and projected asset growth, and projected retained earnings; the source and timing of additional funds necessary to fulfill the consolidated organization’s and Royal Bank’s future capital requirements; supervisory requests for additional capital at Royal Bank or the requirements of any supervisory action imposed on Royal Bank by federal or state regulators; and applicable legal requirements that the Company serve as a source of strength to Royal Bank; (viii) the Company will, within 60 days of the Federal Reserve Agreement, submit to the Reserve Bank cash flow projections for 2010 showing planned sources and uses of cash for debt service, operating expenses, and other purposes, and will submit similar cash flow projections for each subsequent calendar year at least one month prior to the beginning of such year; (ix) the Company will comply with applicable legal notice provisions in advance of appointing any new director or senior executive officer or changing the responsibilities of any senior executive officer such that the officer would assume a different senior executive officer position, and comply with restrictions on indemnification and severance payments imposed by the Federal Deposit Insurance Act; and (x) the Company’s board of directors will, within 45 days after the end of each quarter, submit progress reports to the Reserve Bank detailing the form and manner of all actions taken to secure compliance with the Agreement and the results thereof, together with a parent company-level balance sheet, income statement, and, as applicable, report of changes in shareholders’ equity. The Federal Reserve Agreement will remain in effect and enforceable until stayed, modified, terminated or suspended by the Reserve Bank. The Company has submitted all progress reports and responses required under the Federal Reserve Agreement as of the date of this Report. Royal Bank America Royal Bank was incorporated in the Commonwealth of Pennsylvania on July 30, 1963, was chartered by the Department and commenced operation as a Pennsylvania state-chartered bank on October 22, 1963.Royal Bank is the successor of the Bank of King of Prussia, the principal ownership of which was acquired by the Tabas family in 1980.The deposits of Royal Bank are insured by the FDIC.On October 17, 2008, Royal Bank established RBA Property LLC, a wholly owned subsidiary.RBA Property was formed to hold other real estate owned acquired through foreclosure of collateral associated with non-performing loans.On December 1, 2008, Royal Bank established Narberth Property Acquisition LLC, a wholly owned subsidiary.Narberth Property Acquisition was formed to hold other real estate owned acquired through foreclosure of collateral associated with non-performing loans.On November 4, 2009, Royal Bank established Rio Marina LLC, a wholly owned subsidiary.Rio Marina LLC was formed to hold other real estate owned acquired through foreclosure of collateral associated with non-performing loans.Royal Bank also holds a 60% equity interest in each of Crusader Servicing Corporation (“CSC”) and Royal Tax Lien Services, LLC (“RTL”). CSC and RTL acquired, through public auction, delinquent tax liens in various jurisdictions thereby assuming a superior lien position to most other lien holders, including mortgage lien holders. 4 Royal Bank derives its income principally from interest charged on loans, interest earned on investment securities, and fees received in connection with the origination of loans and other services.Royal Bank’s principal expenses are interest expense on deposits and borrowings and operating expenses.Operating revenues, deposit growth, investment maturities, loan sales and the repayment of outstanding loans provide the majority of funds for activities. Royal Bank conducts business operations as a commercial bank offering checking accounts, savings and time deposits, and loans, including residential mortgages, home equity and SBA loans.Royal Bank also offers safe deposit boxes, collections, internet banking and bill payment along with other customary bank services (excluding trust) to its customers.Drive-up, ATM, and night depository facilities are available.Services may be added or deleted from time to time.Royal Bank’s business and services are not subject to significant seasonal fluctuations.Royal Bank is a member of the Federal Reserve FedLine Wire Transfer System. Service Area:Royal Bank’s primary service area includes Pennsylvania, primarily Montgomery, Chester, Bucks, Delaware, Berks and Philadelphia counties, and Camden County, New Jersey.This area includes residential areas and industrial and commercial businesses of the type usually found within a major metropolitan area.Royal Bank serves this area from fifteen branches located throughout Montgomery, Philadelphia, Delaware and Berks counties and Camden County, New Jersey.Royal Bank also considers New York, Maryland, and Delaware as a part of its service area for certain products and services.In the past, Royal Bank had frequently conducted business with clients located outside of its service area.Royal Bank has loans in twenty-two states via loan originations and/or participations with other lenders who have broad experience in those respective markets. Royal Bank’s headquarters are located at 732 Montgomery Avenue, Narberth, Pennsylvania 19072. Competition:The financial services industry in our service area is extremely competitive.Competitors within our service area include banks and bank holding companies with greater resources.Many competitors have substantially higher legal lending limits.In addition, savings banks, savings and loan associations, credit unions, money market and other mutual funds, brokerage firms, mortgage companies, leasing companies, finance companies and other financial services companies offer products and services similar to those offered by Royal Bank, on competitive terms. Many bank holding companies have elected to become financial holding companies under the Gramm-Leach-Bliley Act of 1999, which give a broader range of products with which Royal Bank must compete.Management believes this statute further narrowed the differences and intensified competition among commercial banks, investment banks, insurance firms and other financial services companies.The Company has not elected financial holding company status. Employees:Royal Bank employed approximately 152 persons on a full-time equivalent basis as of December 31, 2012. Deposits: At December 31, 2012, total deposits of Royal Bank were distributed among demand deposits (11%), money market deposit, savings and NOW accounts (43%) and time deposits (46%).At year-end 2012, deposits decreased $21.2 million to $561.0 million, from year-end 2011, or 3.6%.Demand deposits and savings accounts increased $3.8 million and $1.2 million, respectively.NOW and money market accounts decreased $2.7 million while time deposits decreased $23.5 million primarily due to the intentional run-off of maturing CDs. Included in Royal Bank’s deposits are approximately $6.1 million of intercompany deposits that are eliminated through consolidation. Current market and regulatory trends in banking are changing the basic nature of the banking industry.Royal Bank intends to keep pace with the banking industry by being competitive with respect to interest rates and new types or classes of deposits insofar as it is practical to do so consistent with Royal Bank’s size, objective of profit maintenance and stable capital structure. 5 Lending:At December 31, 2012, Royal Bank had a total net loan portfolio of $326.9 million, representing 42% of total assets.The loan portfolio is categorized into commercial demand, commercial mortgages, residential mortgages (including home equity lines of credit), construction, real estate tax liens, asset based loans, small business leases and installment loans.At year-end 2012, net loans decreased $71.0 million from year end 2011. Royal Asian Bank Royal Asian was incorporated in the Commonwealth of Pennsylvania on October 4, 2005, and was chartered by the Commonwealth of Pennsylvania Department of Banking and commenced operation as a Pennsylvania state-chartered bank on July 17, 2006.Royal Asian was an insured bank by the FDIC.Royal Asian derived its income principally from interest charged on loans and fees received in connection with other services.Royal Asian’s principal expenses were interest expense on deposits and operating expenses.Operating revenues, deposit growth, and the repayment of outstanding loans provided the majority of funds for activities.The sale of all of the outstanding common stock of Royal Asian owned by the Company was completed on December 30, 2010. Non-Bank Subsidiaries On June 30, 1995, the Company established a special purpose Delaware investment company, Royal Investment of Delaware (“RID”), as a wholly owned subsidiary.RID’s legal headquarters is 1105 N. Market Street, Suite 1300, Wilmington, Delaware 19899.RID buys, holds and sells investment securities. At December 31, 2012, total assets of RID were $29.0 million, of which $1.6 million was held in cash and cash equivalents and $2.9 million was held in investment securities.RID had net interest income of $665,000 and $673,000 for 2012 and 2011, respectively.Non-interest income for 2012 was a loss of $1.7 million and included other-than-temporary impairment (“OTTI”) on investment securities of $2.4 million which was partially offset by gains on sale of investment securities of $654,000.Non-interest income for 2011 was $619,000.RID recorded a net loss for 2012 of $1.0 million compared to net income of $1.3 million in 2011.Royal Bank has previously extended loans to RID, secured by securities and as per the provisions of Regulation W.At December 31, 2012 no loans were outstanding. During the third quarter of 2010, RID paid a $2.5 million dividend to Royal Bancshares.The amounts above include the activity related to RID’s wholly owned subsidiary Royal Preferred LLC. The Company, through its wholly owned subsidiary Royal Bank, holds a 60% ownership interest in CSC.CSC’s legal headquarters is located at 732 Montgomery Avenue, Narberth, Pennsylvania 19072. CSC acquired, through auction, delinquent property tax liens in various jurisdictions, assuming a lien position that is generally superior to any mortgage liens on the property, and obtaining certain foreclosure rights as defined by local statute.Due to a change in CSC management, Royal Bank and other shareholders, constituting a majority of CSC shareholders, voted to liquidate CSC under an orderly, long term plan adopted by CSC management.At December 31, 2012, total assets of CSC were $6.7 million.Included in total assets is $601,000 for the Strategic Municipal Investments (“SMI”) portfolio, which is comprised of residential, commercial, and land tax liens, primarily in Alabama.In 2005, the Company entered into a partnership with SMI, ultimately acquiring a 50% ownership interest in SMI.In connection with acquiring this ownership interest, CSC extended an $18 million line of credit to SMI, which was used by SMI to purchase tax lien portfolios at a discount.As a result of the deterioration in residential, commercial and land values principally in Alabama, management concluded that the loan was impaired based on an analysis of the portfolio in the fourth quarter of 2008.Through 2011, CSC charged-off $3.6 million related to this loan.Additional charge-offs of $171,000 related to SMI were recorded in 2012. The outstanding SMI loan balance was $601,000 at December 31, 2012.In 2012, CSC’s net interest income declined $179,000 from $253,000 for 2011 to $74,000 due to the continued liquidation of the portfolio.The 2012 provision for lien losses was $236,000 compared to $619,000 for 2011.The provision is mainly related to the SMI impairments mentioned above.For 2012 and 2011 other income was $86,000 and $289,000, respectively.Other income is mostly comprised of gain on sale of other real estate owned (“OREO”) properties.Other expense was $2.9 million and $285,000 for 2012 and 2011, respectively.The $2.6 million increase in other expense was principally driven by a $2.0 million fine assessed by the United States Department of Justice (“DOJ”) related to its investigation.Please read “Item 3 Legal Proceedings” of this Form 10-K for additional information regarding the DOJ investigation.CSC recorded a net loss of $3.0 million in 2012 compared to $361,000 in 2011.The 2012 loss was impacted by the $2.0 million fine and OREO impairment of $495,000. 6 On June 23, 2003, the Company, through its wholly owned subsidiary Royal Bank, established Royal Investments America, LLC (“RIA”) as a wholly owned subsidiary.RIA’s legal headquarters is located at 732 Montgomery Avenue, Narberth, Pennsylvania 19072.RIA was formed to invest in equity real estate ventures subject to limitations imposed by regulation.At December 31, 2012, total assets of RIA were $5.9 million, which included $5.3 million in cash.For 2012, RIA had net income of $69,000 as compared to $1.9 million for 2011.The $1.8 million decline in net income was related to a decrease in income related to equity investments in real estate as a result of substantial completion of the project in 2011. On October 27, 2004, the Company formed two Delaware trust affiliates, Royal Bancshares Capital Trust I and Royal Bancshares Capital Trust II, in connection with the sale of an aggregate of $25.0 million of trust preferred securities. On July 25, 2005, the Company, through its wholly owned subsidiary Royal Bank, formed Royal Bank America Leasing, LP (“Royal Leasing”). Royal Bank holds a 60% ownership interest in Royal Leasing. Royal Leasing’s legal headquarters is located at 550 Township Line Road, Blue Bell, Pennsylvania 19422.Royal Leasing was formed to originate small business leases.Royal Leasing originates small ticket leases through its internal sales staff and through independent brokers located throughout its business area. In general, Royal Leasing will portfolio individual small ticket leases in amounts of up to $250,000. Leases originated in amounts in excess of that are sold for a profit to other leasing companies. These purchases are at market based on pricing and terms that Royal Leasing would expect to receive from unrelated third-parties. From time to time Royal Leasing will sell small lease portfolios to third-parties and will, on occasion, purchase lease portfolios from other originators. During 2012 and 2011, neither sales nor purchases of lease portfolios were material. At December 31, 2012, total assets of Royal Leasing were $37.1 million.For 2012, Royal Leasing had net interest income of $2.2 million compared to $2.3 million for 2011. For 2012 provision for lease losses was $230,000 compared to $504,000 for 2011.The decrease in the provision was primarily related to improvement in the credit quality of the leasing portfolio year over year.Other income for 2012 was $574,000 compared to $558,000 for 2011.Other expense was $1.2 million and $1.0 million for 2012 and 2011, respectively.The increase in other expense was related to an increase of $125,000 in distribution of management fees.Royal Leasing recorded net income of $474,000 for the year ended December 31, 2012 compared to a $479,000 for the year ended December 31, 2011. On November 17, 2006, the Company, through its wholly owned subsidiary Royal Bank, formed RTL. Royal Bank holds a 60% ownership interest in RTL. Its legal headquarters is located at 732 Montgomery Avenue, Narberth, Pennsylvania 19072.RTL was formed to purchase and service delinquent tax certificates.RTL typically acquires delinquent property tax liens through public auctions in various jurisdictions, assuming a lien position that is generally superior to any mortgage liens that are on the property, and obtaining certain foreclosure rights as defined by local statute.At December 31, 2012, total assets of RTL of which the majority was held in tax liens were $30.6 million compared to $61.8 million at December 31, 2011.Tax certificates declined $22.6 million from $44.5 million at December 31, 2011 to $21.9 million at December 31, 2012. For 2012, RTL had net interest income of $2.3 million compared to $4.8 million for 2011 due to the reduction in average tax liens outstanding for RTL over the past year.Provision for lien losses was $584,000 compared to $464,000 for 2012 and 2011, respectively.Other expense was $2.3 million and $1.2 million for 2012 and 2011, respectively.The $1.1 million increase in other expense was mostly related to an increase of $676,000 in legal fees.Net income for 2012 declined $1.9 million from $2.0 million for 2011 to $44,000 for 2012. On November 21, 2007, the Company established Royal Captive Insurance Company, a wholly owned subsidiary.Royal Captive Insurance was formed to insure commercial property and comprehensive umbrella liability for the Company and its affiliates.During the fourth quarter of 2010, Royal Captive Insurance was dissolved. The investments were sold for a gain of approximately $8,000, $2.0 million was paid to the Company as a dividend, and the remaining funds, in the approximate amount of $500,000, were transferred to the Company. On June 16, 2006, the Company, through its wholly owned subsidiary RID, established Royal Preferred LLC as a wholly owned subsidiary. Royal Preferred LLC was formed to purchase a subordinated debenture from Royal Bank. At December 31, 2012, Royal Preferred LLC had total assets of approximately $21.8 million. 7 Website Access to Company Reports We post publicly available reports required to be filed with the SEC on our website, www.royalbankamerica.com, as soon as reasonably practicable after filing such reports with the SEC.The required reports are available free of charge through our website.Information available on our website is not part or incorporated by reference into this Report or any other report filed by this Company with the SEC. Products and Services with Reputation Risk The Company offers a diverse range of financial and banking products and services.In the event one or more customers and/or governmental agencies become dissatisfied or object to any product or service offered by the Company or any of its subsidiaries, whether legally justified or not, the resulting negative publicity with respect to any such product or service could have a negative impact on the Company’s reputation.The discontinuance of any product or service, whether or not any customer or governmental agency has challenged any such product or service, could have a negative impact on the Company’s reputation. Future Acquisitions The Company’s acquisition strategy consists of identifying financial institutions, insurance agencies and other financial companies with business philosophies that are similar to our business philosophies, which operate in strong markets that are geographically compatible with our operations, and which can be acquired at an acceptable cost.In evaluating acquisition opportunities, we generally consider potential revenue enhancements and operating efficiencies, asset quality, interest rate risk, and management capabilities.The Company currently has no formal commitments with respect to future acquisitions. Concentrations, Seasonality The Company does not have any portion of its business dependent on a single or limited number of customers, the loss of which would have a material adverse effect on its business.No substantial portion of loans or investments is concentrated within a single industry or group of related industries, except a significant majority of loans are secured by real estate.The Company has seen a deterioration in economic conditions as it pertains to real estate loans.Commercial real estate, commercial loans, and construction and land loans represent 52%, 22%, and 19%, respectively, of the total $23.0 million in non-accrual loans at December 31, 2012.The business of the Company and its subsidiaries is not seasonal in nature. Environmental Compliance The Company and its subsidiaries’ compliance with federal, state and local environment protection laws had no material effect on capital expenditures, earnings or their competitive position in 2012, and are not expected to have a material effect on such expenditures, earnings or competitive position in 2013. Supervision and Regulation Bank holding companies and banks operate in a highly regulated environment and are regularly examined by federal and state regulatory authorities.The following discussion concerns various federal and state laws and regulations and the potential impact of such laws and regulation on the Company and its subsidiaries. To the extent that the following information describes statutory or regulatory provisions, it is qualified in its entirety by reference to the particular statutory or regulatory provisions themselves.Proposals to change laws and regulations are frequently introduced in Congress, the state legislatures, and before the various bank regulatory agencies.The Company cannot determine the likelihood or timing of any such proposals or legislations or the impact they may have on the Company and its subsidiaries.A change in law, regulations or regulatory policy may have a material effect on the Company’s business. 8 Holding Company The Company, as a Pennsylvania business corporation, is subject to the jurisdiction of the Securities and Exchange Commission (the “SEC”) and of state securities commissions for matters relating to the offering and sale of its securities.Accordingly, if the Company wishes to issue additional shares of its Common Stock, in order, for example, to raise capital or to grant stock options, the Company will have to comply with the registration requirements of the Securities Act of 1933 as amended, or find an applicable exemption from registration. The Company is subject to the provisions of the Holding Company Act, and to supervision, regulation and examination by the Federal Reserve Board.The Holding Company Act requires the Company to secure the prior approval of the Federal Reserve Board before it owns or controls, directly or indirectly, more than 5% of the voting shares of any corporation, including another bank. A bank holding company also is prohibited from engaging in or acquiring direct or indirect control of more than 5% of the voting shares of any such company engaged in non-banking activities unless the Federal Reserve Board, by order or regulation, has found such activities to be closely related to banking or managing or controlling banks as to be a proper incident thereto.In making this determination, the Federal Reserve Board considers whether the performance of these activities by a bank holding company would offer benefits to the public that outweigh possible adverse effects. As a bank holding company, the Company is required to file an annual report with the Federal Reserve Board and any additional information that the Federal Reserve Board may require pursuant to the Holding Company Act. The Federal Reserve Board may also make examinations of the Holding Company and any or all of its subsidiaries.Further, under the Holding Company Act and the Federal Reserve Board’s regulations, a bank holding company and its subsidiaries are prohibited from engaging in certain tying arrangements in connection with any extension of credit or provision of credit of any property or services.The so called “anti-tying” provisions state generally that a bank may not extend credit, lease, sell property or furnish any service to a customer on the condition that the customer obtain additional credit or service from the banks, its bank holding company or any other subsidiary of its bank holding company, or on the condition that the customer not obtain other credit or services from a competitor of the banks, its bank holding company or any subsidiary of its bank holding company. Subsidiary banks of a bank holding company are subject to certain restrictions imposed by the Federal Reserve Act and by state banking laws on any extensions of credit to the bank holding company or any of the holding company’s subsidiaries, on investments in the stock or other securities of the bank holding company and on taking of such stock or securities as collateral for loans to any borrower. Under the Pennsylvania Banking Code of 1965, as amended, the (“Code”), the Company is permitted to control an unlimited number of banks.However, the Company would be required under the Holding Company Act to obtain the prior approval of the Federal Reserve Board before it could acquire all or substantially all of the assets of any bank, or acquiring ownership or control of any voting shares of any bank other than Royal Bank, if, after such acquisition, the registrant would own or control more than 5% of the voting shares of such bank. A bank holding company located in Pennsylvania, another state, the District of Columbia or a territory or possession of the United States may control one or more banks, bank and trust companies, national banks, interstate banks and, with the prior written approval of the Department, may acquire control of a bank and trust company or a national bank located in Pennsylvania.A Pennsylvania-chartered institution may maintain a bank, branches in any other state, the District of Columbia, or a territory or possession of the United States upon the written approval of the Department. Federal law also prohibits the acquisition of control of a bank holding company without prior notice to certain federal bank regulators.Control is defined for this purpose as the power, directly or indirectly, to direct the management or policies of a bank or bank holding company or to vote 25% or more of any class of voting securities of a bank or bank holding company. 9 Royal Bank Royal Bank is subject to supervision, regulation and examination by the Department and by the FDIC.As previously mentioned under “Regulatory Actions”, in December 2011, the FDIC and the Department replaced the Orders to which Royal Bank was subject with a memorandum of understanding. The deposits of Royal Bank are insured by the FDIC.In addition, Royal Bank is subject to a variety of local, state and federal laws that affect its operation. The Department and the FDIC routinely examine Pennsylvania state-chartered, non-member banks such as Royal Bank in areas such as reserves, loans, investments, management practices and other aspects of operations. These examinations are designed for the protection of depositors rather than the Company’s shareholders. Federal and state banking laws and regulations govern, among other things, the scope of a bank’s business, the investments a bank may make, the reserves against deposits a bank must maintain, the types and terms of loans a bank may make and the collateral it may take, the activities of banks with respect to mergers and consolidations, and the establishment of branches.Pennsylvania law permits statewide branching. Under the Federal Deposit Insurance Act (“FDIC Act”), the FDIC possesses the power to prohibit institutions regulated by it (such as Royal Bank) from engaging in any activity that would be an unsafe and unsound banking practice or in violation of applicable law.Moreover, the FDIC Act: (i) empowers the FDIC to issue cease-and-desist or civil money penalty orders against Royal Bank or its executive officers, directors and/or principal shareholders based on violations of law or unsafe and unsound banking practices; (ii) authorizes the FDIC to remove executive officers who have participated in such violations or unsound practices; (iii) restricts lending by Royal Bank to its executive officers, directors, principal shareholders or related interests thereof; and (iv) restricts management personnel of a bank from serving as directors or in other management positions with certain depository institutions whose assets exceed a specified amount or which have an office within a specified geographic area.Additionally, the FDIC Act provides that no person may acquire control of Royal Bank unless the FDIC has been given 60-days prior written notice and within that time has not disapproved the acquisition or extended the period for disapproval. Under the Community Reinvestment Act (“CRA”), the FDIC uses a five-point rating scale to assign a numerical score for a bank’s performance in each of three areas: lending, service and investment.Under the CRA, the FDIC is required to:(i) assess the records of all financial institutions regulated by it to determine if these institutions are meeting the credit needs of the community (including low-and moderate-income neighborhoods) which they serve, and (ii) take this record into account in its evaluation of any application made by any such institutions for, among other things, approval of a branch or other deposit facility, office relocation, a merger or an acquisition of another bank.The CRA also requires the federal banking agencies to make public disclosures of their evaluation of each bank’s record of meeting the credit needs of its entire community, including low-and moderate-income neighborhoods.This evaluation will include a descriptive rate (“outstanding,” “satisfactory,” “needs to improve” or “substantial noncompliance”) and a statement describing the basis for the rating. A subsidiary bank of a holding company is subject to certain restrictions imposed by the Federal Reserve Act, as amended, on any extensions of credit to the bank holding company or its subsidiaries, on investments in the stock or other securities of the bank holding company or its subsidiaries, and on taking such stock or securities as collateral for loans.The Federal Reserve Act, as amended and Federal Reserve Board regulations also place certain limitations and reporting requirements on extensions of credit by a bank to principal shareholders of its parent holding company, among others, and to related interests of such principal shareholders. In addition, such legislation and regulations may affect the terms upon which any person who becomes a principal shareholder of a holding company may obtain credit from banks with which the subsidiary bank maintains a correspondent relationship. From time to time, various types of federal and state legislation have been proposed that could result in additional regulation of, and restrictions on, the business of Royal Bank.It cannot be predicted whether any such legislation will be adopted or how such legislation would affect the business of Royal Bank.As a consequence of the extensive regulation of commercial banking activities in the United States, Royal Bank’s business is particularly susceptible to being affected by federal legislation and regulations that may increase the costs of doing business. Under the Bank Secrecy Act (“BSA”), banks and other financial institutions are required to report to the Internal Revenue Service currency transactions of more than $10,000 or multiple transactions in any one day of which the banks are aware that exceed $10,000 in the aggregate.Civil and criminal penalties are provided under the BSA for failure to file a required report, for failure to supply information required by the BSA or for filing a false or fraudulent report. 10 Federal Deposit Insurance Corporation Improvement Act of 1991 General:The Federal Deposit Insurance Corporation Improvement Act of 1991 (“FDIC Improvement Act”) includes several provisions that have a direct impact on Royal Bank.The most significant of these provisions are discussed below. The FDIC is required to conduct periodic full-scope, on-site examinations of Royal Bank.In order to minimize losses to the deposit insurance funds, the FDIC Improvement Act establishes a format to monitor FDIC-insured institutions and to enable “prompt corrective action” by the appropriate federal supervisory agency if an institution begins to experience any difficulty.The FDIC Improvement Act establishes five “capital” categories.They are:(1) well capitalized, (2) adequately capitalized, (3) undercapitalized, (4) significantly undercapitalized, and (5) critically undercapitalized.The overall goal of these capital measures is to impose scrutiny and operational restrictions on banks as they descend the capital categories from well capitalized to critically undercapitalized. Under current regulations, a “well-capitalized” institution is one that has at least a 10% total risk-based capital ratio, a 6% Tier 1 risk-based capital ratio, a 5% Tier 1 Leverage Ratio, and is not subject to any written order or final directive by the FDIC to meet and maintain a specific capital level.Under the informal agreement as described in “Regulatory Action” under “Item 1 – Business” of this Report, Royal Bank is required to maintain a minimum Tier 1 leverage ratio of 8% and a Total risk-based capital ratio of 12% during the term of the informal agreement. Royal Bank has met all of the capital ratio requirements under the informal agreement. An “adequately capitalized” institution is one that meets the required minimum capital levels, but does not meet the definition of a “well-capitalized” institution.The existing capital rules generally require banks to maintain a Tier 1 Leverage Ratio of at least 4% and an 8% total risk-based capital ratio.Since the risk-based capital requirement is measured in the form of Tier 1 capital, this also will mean that a bank would need to maintain at least 4% Tier 1 risk-based capital ratio.An institution must meet each of the required minimum capital levels in order to be deemed “adequately capitalized.” An “undercapitalized” institution is one that fails to meet one or more of the required minimum capital levels for an “adequately capitalized” institution.Under the FDIC Improvement Act, an “undercapitalized” institution must file a capital restoration plan and is automatically subject to restrictions on dividends, management fees and asset growth.In addition, the institution is prohibited from making acquisitions, opening new branches or engaging in new lines of business without the prior approval of its primary federal regulator.A number of other restrictions may be imposed. A “critically undercapitalized” institution is one that has a tangible equity (Tier 1 capital) ratio of 2% or less.In addition to the same restrictions and prohibitions that apply to “undercapitalized” and “significantly undercapitalized” institutions, any institution that becomes “critically undercapitalized” is prohibited from taking the following actions without the prior written approval of its primary federal supervisory agency:engaging in any material transactions other than in the usual course of business; extending credit for highly leveraged transactions; amending its charter or bylaws; making any material changes in accounting methods; engaging in certain transactions with affiliates; paying excessive compensation or bonuses; and paying interest on liabilities exceeding the prevailing rates in the institution’s market area.In addition, a “critically undercapitalized” institution is prohibited from paying interest or principal on its subordinated debt and is subject to being placed in conservatorship or receivership if its tangible equity capital level is not increased within certain mandated time frames. Truth in Savings Act:The FDIC Improvement Act also contains the Truth in Savings Act.The purpose of this Act is to require the clear and uniform disclosure of the rates of interest that are payable on deposit accounts by Royal Bank and the fees that are assessable against deposit accounts, so that consumers can make a meaningful comparison between the competing claims of banks with regard to deposit accounts and products.This Act requires Royal Bank to include, in a clear and conspicuous manner, the following information with each periodic statement of a deposit account:(1) the annual percentage yield earned; (2) the amount of interest earned; (3) the amount of any fees and charges imposed; and (4) the number of days in the reporting period. This Act allows for civil lawsuits to be initiated by customers if Royal Bank violates any provision or regulation under this Act. 11 Real Estate Lending Guidelines:Pursuant to the FDIC Improvement Act, the FDIC has issued real estate lending guidelines that establish loan-to-value (“LTV”) ratios for different types of real estate loans.A LTV ratio is generally defined as the total loan amount divided by the appraised value of the property at the time the loan is originated.If a bank does not hold a first lien position, the total loan amount would be combined with the amount of all senior liens when calculating the ratio.In addition to establishing the LTV ratios, the FDIC’s real estate guidelines require all real estate loans to be based upon proper loan documentation and a recent independent appraisal of the property. The FDIC’s guidelines establish the following limits for LTV ratios: Loan Category LTV limit Raw land 65 % Land development 65 % Construction: Commercial, multifamily (includes condos and co-ops) and other nonresidential 80 % Improved property 85 % Owner occupied 1-4 family and home equity (without credit enhancements) 90 % The guidelines provide exceptions to the LTV ratios for government-backed loans; loans facilitating the sale of real estate acquired by the lending institution in the normal course of business; loans where Royal Bank’s decision to lend is not based on the offer of real estate as collateral and such collateral is taken only out of an abundance of caution; and loans renewed, refinanced, or restructured by the original lender to the same borrower, without the advancement of new money.The regulation also allows institutions to make a limited amount of real estate loans that do not conform to the proposed LTV ratios.Under this exception, Royal Bank would be allowed to make real estate loans that do not conform to the LTV ratio limits, up to an amount not to exceed 100% of their total capital. Basel III and Capital Requirements The Basel Committee on Banking Supervision and the Financial Stability Board (“Basel Committee”), which was established by the Group of 20 (“G-20”) Finance Ministers and Central Bank Governors to take action to strengthen regulation and supervision of the financial system with greater international consistency, cooperation and transparency, have both committed to raise capital standards and liquidity buffers within the banking system. In December 2010 and January 2011, the Basel Committee published the final reforms on capital and liquidity generally referred to as “Basel III”.Although Basel III is intended to be implemented by participating countries for large, internationally active banks, its provisions are likely to be considered by United States banking regulators in developing new regulations applicable to other banks in the United States, including Royal Bank. When fully phased in on January 1, 2019, Basel III requires banks to maintain the following new standards and introduces a new capital measure “Common Equity Tier 1”, or “CET1”.Basel III also introduces a non-risk adjusted tier 1 leverage ratio of 3%, based on a measure of total exposure rather than total assets, and new liquidity. For all banks in the United States, among the most significant provisions of Basel III concerning capital are the following: § A minimum ratio of CET1 to risk-weighted assets reaching 4.5%, plus an additional 2.5% as a capital conservation buffer. § A minimum ratio of Tier 1 capital to risk-weighted assets reaching 6.0% plus the capital conservation buffer effectively resulting in Tier 1 capital ratio of 8.5%. § A minimum ratio of total capital to risk-weighted assets of 8.00%, plus the additional 2.5% capital conservation buffer, reaching 10.5% by 2019 after a phase -in period. 12 § For capital instruments issued on or after January 13, 2013 (other than common equity), a loss-absorbency requirement such that the instrument must be written off or converted to common equity if a trigger event occurs, either pursuant to applicable law or at the direction of the banking regulator. A trigger event is an event under which the banking entity would become nonviable without the write-off or conversion, or without an injection of capital from the public sector. The issuer must maintain authorization to issue the requisite shares of common equity if conversion were required.This principle increases the contribution from the private sector to resolve future banking crises. The Basel III provisions on liquidity include complex criteria establishing a liquidity coverage ratio (“LCR”) and a net stable funding ratio (“NSFR”). The purpose of the LCR is to ensure that a bank maintains adequate unencumbered, high quality liquid assets to meet its liquidity needs for 30 days under a severe liquidity stress scenario. The purpose of the NSFR is to promote more medium and long-term funding of assets and activities, using a one-year horizon. Although Basel III is described as a “final text,” it is subject to the resolution of certain issues and to further guidance and modification, as well as to adoption by United States banking regulators. In June 2012, the federal bank regulatory agencies issued three notice of proposed rulemakings (“NPRs”) that would revise their risk-based and leverage capital requirements and their method for calculating risk-weighted assets to make them consistent with Basel III and certain provisions of the Dodd-Frank Act. One NPR (the “Basel NPR”) proposes the majority of the reforms covered in Basel III.Additionally, the U.S. implementation of Basel III contemplates that, for banking organizations with less than $15 billion in assets, the ability to treat trust preferred securities as Tier 1 capital would be phased out over a ten-year period. The proposed rules also required unrealized gains and losses on certain securities holdings to be included for purposes of calculating regulatory capital requirements. The Basel NPR proposes limiting a banking organization’s capital distributions and certain discretionary bonus payments if the banking organization does not hold a “capital conservation buffer” consisting of a specified amount of CET1 capital in addition to the amount necessary to meet its minimum risk-based capital requirements. The Basel NPR would also revise the “prompt corrective action” regulations described above by (i) introducing a CET1 ratio requirement at each level (other than critically undercapitalized), with the required CET1 ratio being 6.5% for well-capitalized status; (ii) increasing the minimum Tier 1 capital ratio requirement for each category, with the minimum Tier 1 capital ratio for well-capitalized status being 8% (as compared to the current 6%); and (iii) eliminating the current provision that provides that a bank with a composite supervisory rating of 1 may have a 3% leverage ratio and still be adequately capitalized. The Basel III proposal does not change the total risk-based capital requirement for any category. Another NPR (the “Standardization Approach NPR”) proposes new methodologies for computing risk-weighted assets to enhance risk sensitivity.The Standardization Approach NPR would also increase the required capital for certain categories of assets, including higher-risk residential mortgages, higher-risk construction real estate loans and certain exposures related to securitizations. Both the Basel NPR and the Standardization Approach NPR would apply to all depository institutions, top-tier bank holding companies with total consolidated assets of $500 million or more, and top-tier savings and loan holding companies. The third NPR, the Advanced Approaches NPR, does not apply to the Company or Royal Bank because consolidated total assets are less than $250 billion. In November 2012, the federal banking agencies stated that the new capital rules that would have taken effect on January 1, 2013 have been delayed due to volume of comments received on the NPRs.Management believes that, as of December 31, 2012, the Company and Royal Bank would meet all capital adequacy requirements under the proposed rules on a fully phased-in basis if such requirements were currently effective. There can be no guarantee that the rule proposals will be adopted in their current form, what changes may be made before adoption, or when ultimate adoption will occur. Requirements to maintain higher levels of capital or to maintain higher levels of liquid assets could adversely impact the Company’s results of operations. 13 Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 On July 21, 2010, the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (the “Dodd-Frank Act”) was enacted into law.The Dodd-Frank Act significantly changes regulation of financial institutions and the financial services industry, including: creating a Financial Services Oversight Council to identify emerging systemic risks and improve interagency cooperation; centralizing the responsibility for consumer financial protection by creating a new agency, the Consumer Financial Protection Bureau, which will be responsible for implementing, examining and enforcing compliance with federal consumer financial laws; permanently raising the current standard maximum deposit insurance amount to $250,000; establishing strengthened capital standards for banks, and disallowing trust preferred securities as qualifying as Tier 1 capital (subject to certain exceptions and grandfather provisions for existing trust preferred securities); amending the Truth in Lending Act with respect to mortgage originations and establishing new minimum mortgage underwriting standards; strengthening the SEC’s powers to regulate securities markets; granting the Federal Reserve Board the power to regulate debit card interchange fees; allowing the FDIC to raise the ratio of reserves to deposits from 1.15% to 1.35% for deposit insurance purposes by September 30, 2020 and to offset the effect of increased assessments on insured depository institutions with assets of less than $10 billion; allowing financial institutions to pay interest on business checking accounts; and implementing provisions that affect corporate governance and executive compensation at all publicly traded companies. It is difficult to predict at this time the specific impact the Dodd-Frank Act and the yet to be written implementing rules and regulations will have on community banks. Given the uncertainty associated with the manner in which the provisions of the Dodd-Frank Act will be implemented by the various regulatory agencies and through regulations, the full extent of the impact such requirements will have on financial institutions’ operations is presently unclear. The changes resulting from the Dodd-Frank Act may impact the profitability of our business activities, require changes to certain of our business practices, impose upon us more stringent capital, liquidity and leverage ratio requirements or otherwise adversely affect our business. These changes may also require us to invest significant management attention and resources to evaluate and make necessary changes in order to comply with new statutory and regulatory requirements. FDIC Insurance Assessments Royal Bank is a member of the FDIC.The FDIC assigns each depository institution to one of several supervisory groups based on both capital adequacy and the FDIC's judgment of the institution's strength in light of supervisory evaluations, including examination reports, statistical analyses and other information relevant to measuring the risk posed by the institution.The temporary unlimited coverage for non-interest bearing deposit accounts provided under the Dodd Frank Act expired on December 31, 2012.Each depositor is insured to at least $250,000. Beginning with the second quarter of 2011, the Dodd-Frank Act, changed the assessment base used to calculate insurance premiums.Instead of deposits the assessment base is a bank’s average assets minus average tangible equity.As the asset base of the banking industry is larger than the deposit base, the range of base assessment rates is lower; however, the dollar amount of the actual premiums is expected to be roughly the same.The FDIC is required under the Dodd-Frank Act to establish assessment rates that will allow the Deposit Insurance Fund to achieve a reserve ratio of 1.35% of Insurance Fund insured deposits by September 2020.In attempting to achieve the mandated 1.35% ratio, the FDIC implemented assessment formulas that charge banks over $10 billion in asset size more than banks under that size.Those new formulas do not affect Royal Bank.Under the Dodd-Frank Act, the FDIC is authorized to make reimbursements from the insurance fund to banks if the reserve ratio exceeds 1.50%, but the FDIC has adopted the “designated reserve ratio” of 2.0%.In lieu of reimbursements, the FDIC has set lower base assessment rates if the reserve ratio for the prior assessment period is equal to or exceeds 2.0%. In addition to deposit insurance, Royal Bank is also subject to assessments to pay the interest on Financing Corporation bonds.The Financing Corporation was created by Congress to issue bonds to finance the resolution of failed thrift institutions.Commercial banks and thrifts are subject to the same assessment for Financing Corporation bonds.The FDIC sets the Financing Corporation assessment rate every quarter.For the first quarter of 2013, the Financing Corporation’s assessment for Royal Bank (and all other banks), is an annual rate of $.0064 for each $100 of deposits.The Financing Corporation bonds are expected to be paid off between 2017 and 2019. 14 American Recovery and Reinvestment Act of 2009 On February 17, 2009, the American Recovery and Reinvestment Act of 2009 (“ARRA”) was enacted.ARRA is intended to provide a stimulus to the U.S. economy in the wake of the economic downturn brought about by the subprime mortgage crisis and the resulting credit crunch.The bill included federal tax cuts, expansion of unemployment benefits and other social welfare provisions, and domestic spending in education, healthcare, and infrastructure, including the energy structure. Under ARRA, an institution that received funds under the Troubled Asset Relief Program (“TARP”), such as the Company, is subject to certain restrictions and standards throughout the period in which any obligation arising under TARP remains outstanding (except for the time during which the federal government holds only warrants to purchase common stock of the issuer).The following summarizes the significant requirements of ARRA and applicable the United States Department of Treasury (“Treasury”) regulations: § Limits on compensation incentives for risks by senior executive officers; § A requirement for recovery of any compensation paid based on inaccurate financial information; § A prohibition on “golden parachute payments” to specified officers or employees, which term is generally defined as any payment for departure from a company for any reason; § A prohibition on compensation plans that would encourage manipulation of reported earnings to enhance the compensation of employees; § A prohibition on bonus, retention award, or incentive compensation to designated employees, except in the form of long-term restricted stock; § A requirement that the board of directors adopt a luxury expenditures policy; § A requirement that shareholders be permitted a separate nonbinding vote on executive compensation; § A requirement that the chief executive officer and the chief financial officer provide a written certification of compliance with the standards, when established, to the SEC. Under ARRA, subject to consultation with the appropriate federal banking agency, Treasury is required to permit a recipient of TARP funds to repay any amounts previously provided to or invested in the recipient by Treasury without regard to whether the institution has replaced the funds from any other source or to any waiting period. Emergency Economic Stabilization Act of 2008 The Emergency Economic Stabilization Act of 2008 (“EESA”) was enacted on October 3, 2008.EESA was designed to enable the federal government, under terms and conditions developed by the Secretary of the Treasury, to insure troubled assets, including mortgage-backed securities, and collect premiums from participating financial institutions.EESA includes, among other provisions: (a) the $700 billion TARP, under which the Secretary of the Treasury was authorized to purchase, insure, hold, and sell a wide variety of financial instruments, particularly those that are based on or related to residential or commercial mortgages originated or issued on or before March 14, 2008; and (b) an increase in the amount of deposit insurance provided by the FDIC. Under the TARP, Treasury authorized a voluntary Capital Purchase Program (“CPP”) to purchase up to $250 billion of senior preferred shares of qualifying financial institutions that elected to participate by November 14, 2008.On February 20, 2009, the Company issued to Treasury, 30,407 shares of Series A Preferred Stock and a warrant to purchase 1,104,370 shares of Class A common stock for an aggregate purchase price of $30.4 million under the TARP CPP. (See “Note 14 – Shareholders’ Equity” of the Notes to Consolidated Financial Statements in Item 8 of this Report.)Companies participating in the TARP CPP were required to adopt certain standards relating to executive compensation.The terms of the TARP CPP also limit certain uses of capital by the issuer, including with respect to repurchases of securities and increases in dividends. 15 Financial Services Regulatory Relief Act of 2006 This legislation is a wide ranging law that affects many previously enacted financial regulatory laws.The overall intent of the law is to simplify regulatory procedures and requirements applicable to all banks, and to conform conflicting provisions.The Relief Act conforms a number of separate statutes to provide equal definitions and treatment for national banks, state banks, and for federal savings banks in a number of respects.The law streamlines certain reporting requirements, and provides for bank examinations on an 18 month schedule for smaller banks that qualify.The law also authorizes the Federal Reserve to pay interest to banks for the required deposit reserves maintained by banks at the Federal Reserve, but such interest would not begin to be paid until 2012.While this law has many facets that overall should benefit Royal Bank, the individual provisions of this law are not considered currently material to Royal Bank when considered alone. Sarbanes-Oxley Act of 2002 The primary aims of the Sarbanes-Oxley Act of 2002 (“SOX”) was to increase corporate responsibility, to provide for enhanced penalties for accounting and auditing improprieties at publicly traded companies and to protect investors by improving the accuracy and reliability of corporate disclosures pursuant to the securities laws. SOX addresses, among other matters, requirements for audit committee membership and responsibilities, requirements of management to evaluate the Company’s disclosure controls and procedures and its internal control over financial reporting, including certification of financial statements and the effectiveness of internal controls by the primary executive officer and primary financial officer; established standards for auditors and regulation of audits, including independence provisions that restrictnon-audit services that accountants may provide to their audit clients; and expanded the disclosure requirements for our Company insiders; and increased various civil and criminal penalties for fraud and other violations of securities laws. USA Patriot Act of 2001 A major focus of governmental policy in recent years that impacts financial institutions has been combating money laundering and terrorist financing. The Patriot Act broadened anti-money laundering regulations to apply to additional types of financial institutions and strengthened the ability of the U. S. Government to help prevent and prosecute international money laundering and the financing of terrorism.The potential impact of the Patriot Act on financial institutions of all kinds is significant and wide ranging.The Patriot Act requires regulated financial institutions, among other things, to establish an anti-money laundering program that includes training and auditing components, to take additional precautions with non-U.S. owned accounts, and to comply with regulations related to verifying client identification at account opening. The Patriot Act also provides rules to promote cooperation among financial institutions, regulators and law enforcement entities in identifying parties that may be involved in terrorism or money laundering. Failure of a financial institution to comply with the requirements of the Patriot Act could have serious legal and reputational consequences for the institution. The Company has implemented systems and procedures to meet the requirements of the regulation and will continue to revise and update policies, procedures and necessary controls to reflect changes required by the Patriot Act. Gramm-Leach-Bliley Act of 1999 The Gramm-Leach-Bliley Act of 1999 (“GLBA”), also known as the Financial Services Modernization Act repeals the two anti-affiliation provisions of the Glass-Steagall Act.GLBA establishes a comprehensive framework to permit affiliations among commercial banks, insurance companies, securities firms, and other financial service providers.It revises and expands the framework of the Holding Company Act to permit a holding company to engage in a full range of financial activities through a new entity known as a financial holding company.“Financial activities” is broadly defined to include not only banking, insurance and securities activities, but also merchant banking and additional activities that the Federal Reserve Board, in consultation with the Secretary of the Treasury, determines to be financial in nature, incidental to such financial activities, or complementary activities that do not pose a substantial risk to the safety and soundness of depository institutions or the financial system generally. In addition, GLBA provides a uniform framework for the functional regulation of the activities of banks, savings institutions and their holding companies; broadens the activities that may be conducted by national banks, banking subsidiaries of bank holding companies, and their financial subsidiaries; and adopts a number of provisions related to the capitalization, membership, corporate governance, and other measures designed to modernize the Federal Home Loan Bank system. 16 Privacy provision: GLBA provides an enhanced framework for protecting the privacy of consumer information.The FDIC and other banking regulatory agencies, as required under GLBA, have adopted rules limiting the ability of banks and other financial institutions to disclose nonpublic information about consumers to nonaffiliated third parties. Among other things, these provisions require banks and other financial institutions to have in place safeguards to ensure the security and confidentiality of customer records and information, to protect against anticipated threats or hazards to the security or integrity of such records, and to protect against unauthorized access to or use of such records that could result in substantial harm or inconvenience to a customer. GLBA also requires financial institutions to provide customers at the outset of the relationship and annually thereafter written disclosures concerning the institution’s privacy policies. GLBA also expressly preserves the ability of a state bank to retain all existing subsidiaries.Because Pennsylvania permits commercial banks chartered by the state to engage in any activity permissible for national banks, Royal Bank will be permitted to form subsidiaries to engage in the activities authorized by GLBA to the same extent as a national bank.In order to form a financial subsidiary, Royal Bank must be well-capitalized, and would be subject to the same capital deduction, risk management and affiliate transaction rules as applicable to national banks. To the extent that GLBA permits banks, securities firms, and insurance companies to affiliate, the financial services industry may experience further consolidation.GLBA is intended to grant to community banks certain powers as a matter of right that larger institutions have accumulated on an ad hoc basis.Nevertheless, this act may have the result of increasing the amount of competition that the Company and Royal Bank face from larger institutions and other types of companies offering financial products, many of which may have substantially more financial resources than the Company and Royal Bank. Regulation W Transactions between a bank and its “affiliates” are quantitatively and qualitatively restricted under the Sections 23A and 23B of Federal Reserve Act.The FDIC Act applies Sections 23A and 23B to insured nonmember banks in the same manner and to the same extent as if they were members of the Federal Reserve System.The Federal Reserve Board has also recently issued Regulation W, which codifies prior regulations under Sections 23A and 23B of the Federal Reserve Act and interpretative guidance with respect to affiliate transactions.Regulation W incorporates the exemption from the affiliate transaction rules but expands the exemption to cover the purchase of any type of loan or extension of credit from an affiliate.Affiliates of a bank include, among other entities, the bank’s holding company and companies that are under common control with the bank.The Company is considered to be an affiliate of Royal Bank.In general, subject to certain specified exemptions, a bank or its subsidiaries are limited in their ability to engage in “covered transactions” with affiliates: § To an amount equal to 10% of Royal Bank’s capital and surplus, in the case of covered transactions with any one affiliate; and § To an amount equal to 20% of Royal Bank’s capital and surplus, in the case of covered transactions with all affiliates. In addition, a bank and its subsidiaries may engage in covered transactions and other specified transactions only on terms and under circumstances that are substantially the same, or at least as favorable to the bank or its subsidiary, as those prevailing at the time for comparable transactions with nonaffiliated companies.A “covered transaction” includes: § A loan or extension of credit to an affiliate; § A purchase of, or an investment in, securities issued by an affiliate; § A purchase of assets from an affiliate, with some exceptions; § The acceptance of securities issued by an affiliate as collateral for a loan or extension of credit to any party; and § This issuance of a guarantee, acceptance or letter of credit on behalf of an affiliate. 17 In addition, under Regulation W: § A bank and its subsidiaries may not purchase a low-quality asset from an affiliate; § Covered transactions and other specified transactions between a bank or its subsidiaries and an affiliate must be on terms and conditions that are consistent with safe and sound banking practices; and § With some exceptions, each loan or extension of credit by a bank to an affiliate must be secured by collateral with a market value ranging from 100% to 130%, depending on the type of collateral, of the amount of the loan or extension of credit. Regulation W generally excludes all non-bank and non-savings association subsidiaries of banks from treatment as affiliates, except to the extent that the Federal Reserve Board decides to treat these subsidiaries as affiliates. Concurrently with the adoption of Regulation W, the Federal Reserve Board has proposed a regulation which would further limit the amount of loans that could be purchased by a bank from an affiliate to not more than 100% of Royal Bank’s capital and surplus. Other Legislation/Regulatory Requirements Congress is currently considering major financial industry legislation, and the federal banking agencies routinely propose new regulations.The Company cannot predict how any new legislation, or new rules adopted by the federal banking agencies, may affect its business or the business of Royal Bank in the future. Monetary Policy The earnings of Royal Bank are affected by the policies of regulatory authorities including the Federal Reserve Board.An important function of the Federal Reserve System is to influence the money supply and interest rates.Among the instruments used to implement those objectives are open market operations in United States government securities, changes in reserve requirements against member bank deposits and limitations on interest rates that member banks may pay on time and savings deposits.These instruments are used in varying combinations to influence overall growth and distribution of bank loans and investments and deposits.Their use may also affect rates charged on loans or paid for deposits. The policies and regulations of the Federal Reserve Board have had and will probably continue to have a significant effect on its reserve requirements, deposits, loans and investment growth, as well as the rate of interest earned and paid, and are expected to affect Royal Bank’s operations in the future.The effect of such policies and regulations upon the future business and earnings of Royal Bank cannot be predicted. Effects of Inflation Inflation can impact the country’s overall economy, which in turn can impact the business and revenues of the Company and its subsidiaries.Inflation has some impact on the Company’s operating costs.Unlike many industrial companies, however, substantially all of the Company’s assets and liabilities are monetary in nature.As a result, interest rates have a more significant impact on the Company’s performance than the general level of inflation.Over short periods of time, interest rates may not necessarily move in the same direction or in the same magnitude as prices of goods and services. Available Information Upon a shareholder’s written request, a copy of the Company’s Annual Report on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K, as required to be filed with the SEC pursuant to Exchange Act Rule 13a-1, may be obtained without charge from our Chief Executive Officer, Royal Bancshares of Pennsylvania, Inc. 732 Montgomery Avenue, Narberth, Pennsylvania 19072 or on our website www.royalbankamerica.com. 18 ITEM 1A. RISK FACTORS An investment in our common stock involves risks. Before making an investment decision, investors should carefully consider the risks described below in conjunction with the other information in this Report, including our consolidated financial statements and related notes. If any of the following risks or other risks, which have not been identified or which we may believe are immaterial or unlikely, actually occurs, our business, financial condition and results of operations could be harmed. In such a case, the trading price of our common stock could decline, and investors may lose all or part of their investment. Risks Related to Our Business Our business may be impacted by the existence of the informal agreement for Royal Bank and the Federal Reserve Agreement with the Federal Reserve Bank of Philadelphia. Our success as a business is dependent upon pursuing various alternatives in not only achieving the growth and expansion of our banking franchise but also in managing our day to day operations. The existence of the informal agreement and the Federal Reserve Agreement limits and impacts our ability to pursue all previously available alternatives in the management of the Company. Our ability to retain existing retail and commercial customers as well as the ability to attract potentially new customers may be impacted by the existence of the informal agreement and the Federal Reserve Agreement. Our ability to obtain lines of credit, to receive attractive collateral treatment from funding sources, and to pursue all attractive funding alternatives in this current low interest rate environment could be potentially impacted and thereby limit liquidity alternatives. Royal Bank’s ability to pay dividends to the Company, which provides funding for cash dividends to the Company’s shareholders, is subject to prior written consent of the FDIC and Department.Moreover, the Company is prohibited from paying cash dividends without the prior written approval of the Reserve Bank and the Director of the Division of Banking Supervision and Regulation of the Board of Governors of the Federal Reserve System.Our ability to raise capital in the current economic environment could be potentially limited or impacted as a result of the informal agreement. Attracting new management talent is critical to the success of our business and could be potentially impacted due to the existence of the informal agreement and the Federal Reserve Agreement. Under the MOU, Royal Bank must maintain a minimum Tier 1 leverage ratio and a minimum total risk-based capital ratio of 8% and 12%, respectively. At December 31, 2012, based on capital levels calculated under RAP, Royal Bank’s Tier 1 leverage and total risk-based capital ratios were 8.53% and 16.10%, respectively. Our business is subject to the success of the local economies and real estate markets in which we operate. Our success significantly depends on the growth in population, income levels, loans and deposits and on the continued stability in real estate values in our markets.If the communities in which we operate do not grow or if prevailing economic conditions locally or nationally are unfavorable, our business may be adversely affected.Adverse economic conditions in our specific market areas, specifically decreases in real estate property values due to the nature of our loan portfolio, over 80% of which is secured by real estate, could reduce our growth rate, affect the ability of customers to repay their loans and generally affect our financial condition and results of operations.The Company is less able than a larger institution to spread the risks of unfavorable local economic conditions across a large number of more diverse economies. Our concentration of commercial real estate and construction loans is subject to unique risks that could adversely affect our earnings. Our commercial real estate and construction and land development loan portfolio held for investment was $204.3 million at December 31, 2012 comprising 59% of total loans.Commercial real estate and construction and development loans are often riskier and tend to have significantly larger balances than home equity loans or residential mortgage loans to individuals.While we believe that the commercial real estate concentration risk is mitigated by diversification among the types and characteristics of real estate collateral properties, sound underwriting practices, and ongoing portfolio monitoring and market analysis, the repayments of these loans usually depends on the successful operation of a business or the sale of the underlying property.As a result, these loans are more likely to be unfavorably affected by adverse conditions in the real estate market or the economy in general.The remaining loans in the portfolio are commercial or industrial loans. These loans are collateralized by various business assets the value of which may decline during adverse market and economic conditions.Adverse conditions in the real estate market and the economy may result in increasing levels of loan charge-offs and non-performing assets and the reduction of earnings.When we take collateral in foreclosures and similar proceedings, we are required to mark the related asset to the then fair market value of the collateral, which may ultimately result in a loss. 19 Further, under guidance adopted by the federal banking regulators, banks which have concentrations in construction, land development or commercial real estate loans (other than loans for majority owner occupied properties) would be expected to maintain higher levels of risk management and, potentially, higher levels of capital.It is possible that Royal Bank may be required to maintain higher levels of capital than it would be otherwise expected to maintain as a result of Royal Bank’s commercial real estate loans, which may require the Company to obtain additional capital sooner than it would otherwise seek it, which may reduce shareholder returns. Our allowance for loan and lease losses may not be adequate to cover actual losses. Like all financial institutions, we maintain an allowance for loan and lease losses to provide for loan and lease defaults and non-performance.Our allowance for loan and lease losses is based on our historical loss experience as well as an evaluation of the risks associated with our loan portfolio, including the size and composition of the loan portfolio, current economic conditions and geographic concentrations within the portfolio.Our allowance for loan and lease losses may not be adequate to cover actual loan and lease losses and future provisions for loan and lease losses could materially and adversely affect our financial results. Our current level of non-performing loans and future growth may require us to raise additional capital but that capital may not be available. We are required by regulatory authorities to maintain adequate capital levels to support our operations. We anticipate that our current capital will satisfy our regulatory requirements for the foreseeable future. However, in order to maintain our well-capitalized status and to support future growth we may need to raise capital. Our ability to raise additional capital will depend, in part, on conditions in the capital markets at that time, which are outside our control, and on our financial performance. Under the informal agreement as described in “Regulatory Actions” under “Item 1 – Business” of this Report, Royal Bank is required to maintain a minimum Tier 1 leverage ratio of 8% and a Total risk-based capital ratio of 12% during the term of the informal agreement.In addition, on February 20, 2009, we issued 30,407 shares of Fixed Rate Cumulative Preferred Stock, Series A, to the United States Department of Treasury under its TARP Capital Purchase Program,The Series A Preferred Stock issued to Treasury has a liquidation preference of $1,000 per share and contains other provisions, including restrictions on the payment of dividends on common stock and on repurchases of any shares of preferred stock ranking equal to or junior to the Series A Preferred Stock or common stock while the Series A Preferred Stock is outstanding, which provisions may make it more difficult to raise additional capital on favorable terms while the Series A Preferred Stock is outstanding.Therefore, we may be unable to raise additional capital, or to raise capital on terms acceptable to us. If we cannot raise additional capital when required, our ability to further expand operations through both internal growth and acquisitions could be materially impaired. In addition, if we decide to raise additional capital, the existing shareholders are subject to dilution. We may suffer losses in our loan portfolio despite our underwriting practices. The Company seeks to mitigate the risks inherent in its loan portfolio by adhering to specific underwriting practices.These practices often include: analysis of a borrower’s credit history, financial statements, tax returns and cash flow projections; valuation of collateral based on reports of independent appraisers; and verification of liquid assets.Although we believe that our underwriting criteria are appropriate for the various kinds of loans we make, the Company may incur losses on loans that meet these criteria. Holders of our Series A Preferred Stock have certain voting rights that may adversely affect our common shareholders, and the holders of the Series A Preferred Stock may have interests different from our common shareholders. As a consequence of missing the sixth dividend payment in the fourth quarter of 2010, the Treasury had the right to appoint two directors to our board of directors until all accrued but unpaid dividends have been paid.The Treasury exercised its right and appointed two directors to the Company’s board of directors during 2011. Otherwise, except as required by law, holders of the Series A Preferred Stock have limited voting rights. 20 For as long as shares of the Series A Preferred Stock are outstanding, in addition to any other vote or consent of the shareholders required by law or our Articles of Incorporation, the vote or consent of holders of at least 66 2/3% of the shares of the Series A Preferred Stock outstanding is required for any authorization or issuance of shares ranking senior to the Series A Preferred Stock; any amendments to the rights of the Series A Preferred Stock so as to adversely affect the rights, privileges, or voting power of the Series A Preferred Stock; or initiation and completion of any merger, share exchange or similar transaction unless the shares of Series A Preferred Stock remain outstanding, or if we are not the surviving entity in such transaction, are converted into or exchanged for preference securities of the surviving entity and the shares of Series A Preferred Stock remaining outstanding or such preference securities have the rights, preferences, privileges and voting power of the Series A Preferred Stock. The holders of our Series A Preferred Stock, including the Treasury, may have different interests from the holders of our common stock, and could vote to block the forgoing transactions, even when considered desirable by, or in the best interests of the holders of our common stock. Our ability to pay dividends depends primarily on dividends from our banking subsidiary, which are subject to regulatory limits.Additionally, we are subject to other dividend limitations. We are a bank holding company and our operations are conducted by direct and indirect subsidiaries, each of which is a separate and distinct legal entity.Substantially all of our assets are held by our direct and indirect subsidiaries.Our ability to pay dividends depends on our receipt of dividends from our direct and indirect subsidiaries.Our banking subsidiary, Royal Bank is our primary source of dividends.Dividend payments from our banking subsidiary are subject to legal and regulatory limitations, generally based on net profits and retained earnings, imposed by the various banking regulatory agencies. The ability of Royal Bank to pay dividends is also subject to its profitability, financial condition, capital expenditures and other cash flow requirements. At December 31, 2012, as a result of significant losses within Royal Bank, the Company had negative retained earnings and therefore would not have been able to declare and pay any cash dividends.There is no assurance that our subsidiaries will be able to pay dividends in the future or that we will generate adequate cash flow to pay dividends in the future. Royal Bank must receive prior written approval from the FDIC and the Department before declaring and paying a dividend to the Company. Under the terms of the TARP CPP, we are not permitted to declare or pay cash dividends on, or redeem or otherwise acquire, stock that is junior to or on parity with the Series A Preferred Stock issued to Treasury at any time when we have not declared and paid full dividends on the Series A Preferred Stock.We suspended regular quarterly cash dividends on the Series A Preferred Stock in August 2009 and, accordingly, are not permitted at this time to pay dividends on our Class A or Class B Common Stock. Under the terms of the Federal Reserve Agreement, we are prohibited from paying any dividends on shares of our stock without the prior written approval of the Reserve Bank and the Director of the Division of Banking Supervision and Regulation of the Board of Governors of the Federal Reserve System. Failure to pay dividends on our stock could have a material adverse effect on the market price of our Class A Common Stock. Competition from other financial institutions may adversely affect our profitability. We face substantial competition in originating loans, both commercial and consumer. This competition comes principally from other banks, savings institutions, mortgage banking companies and other lenders.Many of our competitors enjoy advantages, including greater financial resources and higher lending limits, a wider geographic presence, more accessible branch office locations, the ability to offer a wider array of services or more favorable pricing alternatives, as well as lower origination and operating costs. This competition could reduce our net income by decreasing the number and size of loans that we originate and the interest rates we may charge on these loans. 21 In attracting business and consumer deposits, Royal Bank faces substantial competition from other insured depository institutions such as banks, savings institutions and credit unions, as well as institutions offering uninsured investment alternatives, including money market funds.Many of our competitors enjoy advantages, including greater financial resources, more aggressive marketing campaigns, better brand recognition and more branch locations.These competitors may offer higher interest rates than we do, which could decrease the deposits that we attract or require us to increase our rates to retain existing deposits or attract new deposits.Increased deposit competition could adversely affect our ability to generate the funds necessary for lending operations. As a result, we may need to seek other sources of funds that may be more expensive to obtain and could increase our cost of funds. The Company’s banking and non-banking subsidiaries also compete with non-bank providers of financial services, such as brokerage firms, consumer finance companies, credit unions, insurance agencies, peer to peer lenders and governmental organizations which may offer more favorable terms.Some of our non-bank competitors are not subject to the same extensive regulations that govern our banking operations.As a result, such non-bank competitors may have advantages over the Company’s banking and non-banking subsidiaries in providing certain products and services.This competition may reduce or limit our margins on banking and non-banking services, reduce our market share, and adversely affect our earnings and financial condition. Our ability to manage liquidity is always critical in our operation, but more so today given the uncertainty within the capital markets. We monitor and manage our liquidity position on a regular basis to insure that adequate funds are in place to manage the day to day operations and to cover routine fluctuations in available funds. However, our funding decisions can be influenced by unplanned events. These unplanned events include, but are not limited to, the inability to fund asset growth, difficulty renewing or replacing funds that mature, the ability to maintain or draw down lines of credit with other financial institutions, significant customer withdrawals of deposits, and market disruptions. The Federal Home Loan Bank of Pittsburgh had imposed an over collateralized delivery requirement of 105% on Royal Bank.The available amount for future borrowings will be based on the amount of collateral to be pledged.We have a liquidity contingency plan in the event liquidity falls below an acceptable level, however in today’s economic environment, we are not certain that those sources of liquid funds will be available in the future when required. As a result, loan growth may be curtailed to maintain adequate liquidity, loans may need to be sold in the secondary market, investments may need to be sold or deposits may need to be raised at above market interest rates to maintain liquidity. We may face substantial potential legal liability which would adversely impact our business and financial results and damage our reputation. On September 26, 2012, CSC voluntarily entered into a plea agreement with the DOJ in which CSC entered a guilty plea in the United States District Court of New Jersey to one count of bid-rigging at certain auctions for tax liens in New Jersey Under the terms of the plea agreement, which the Court accepted at the September 26, 2012 plea hearing, the DOJ agreed not to bring further criminal charges against CSC and will not bring criminal charges against RTL, or any current or former director, officer, or employee of CSC or RTL (with the exception of the former President of CSC and RTL and persons who bid at tax lien auctions on behalf of CSC or RTL), for any act or offense committed prior to the date of the plea agreement that was in furtherance of any agreement to rig bids at municipal tax lien sales or auctions in the State of New Jersey. The DOJ further agreed to recommend that the appropriate fine to CSC would be $2.0 million, which has been recognized in the Company’s financial statements.At the sentencing hearing held in December 2012, the sentencing judge agreed with the DOJ’s recommendation and imposed a $2.0 million fine for CSC, which, as stated above, has been recognized in the Company’s financial statements.Additionally, RTL, CSC, the Company, and certain other parties were named as defendants in putative class action lawsuits arising from the tax lien operations. While the outcome of these cases and similar ones that may be filed is uncertain, the final resolution and the legal costs incurred defending the Company may materially affect our results of operations and financial condition and harm our reputation. 22 A number of our loans are secured by properties located on the Southern New Jersey barrier islands and surrounding areas, which may have been damaged by Hurricane Sandy. We have extended loans to customers that are secured by properties located in the Southern New Jersey barrier islands and surrounding areas.These areas were severely damaged by Hurricane Sandy, which impacted the Mid-Atlantic and Northeastern regions of the United States from October 28, 2012 to October 30, 2012.On most collateral dependent loans, our exposure is limited due to the existence of flood and property insurance.We monitor our borrower’s insurance coverage on a regular basis and force place insurance, as necessary.We have been assessing the condition of the underlying properties since there was a risk that collateral for these loans had been damaged.As of the date of this filing, the Company does not expect to record losses on these loans related to collateral damage. Negative publicity could damage our reputation and adversely impact our business and financial results. Reputation risk, or the risk to the Company’s earnings and capital from negative publicity, is inherent in our business.Negative publicity can result from the Company’s actual or alleged conduct in any number of activities, including lending practices, corporate governance and acquisitions, and actions taken by government regulators and community organizations in response to those activities.Negative publicity can adversely affect our ability to keep and attract customers and can expose the Company to litigation and regulatory action.Although the Company takes steps to minimize reputation risk in dealing with customers and other constituencies, the Company, as a larger diversified financial services company with a high industry profile, is inherently exposed to this risk. Risks Related to Our Industry Difficult market conditions and economic trends have adversely affected our industry and our business. We are exposed to downturns in the U. S. housing market.Dramatic declines in the housing market over the past few years, with decreasing home prices and increasing delinquencies and foreclosures, have negatively impacted the credit performance of mortgage, consumer, commercial and construction loan portfolios resulting in significant write-downs of assets by many financial institutions.In addition, the values of real estate collateral supporting many loans have declined and may continue to decline. General downward economic trends, reduced availability of commercial credit and increasing unemployment may negatively impact the credit performance of commercial and consumer credit, resulting in additional write-downs.Concerns over the stability of the financial markets and the economy have resulted in decreased lending by financial institutions to their customers and to each other.This market turmoil and tightening of credit has led to increased commercial and consumer deficiencies, lack of customer confidence, increased market volatility and widespread reduction in general business activity. Financial institutions have also experienced decreased access to borrowings. While the economy and market conditions have improved, the current economic recovery has been much weaker than recent economic recoveries post recession and unemployment, despite recent improvement, remains high. The existing economic pressure on consumers and businesses and the lack of confidence in the financial markets may adversely affect our business, financial condition, results of operations and stock price. A worsening of current economic conditions would likely exacerbate the adverse effects of existing market conditions on us and others in the industry.In particular, we may face the following risks in connection with these events: § We expect to face increased regulation of our industry.Compliance with such regulation may increase our costs and limit our ability to pursue business opportunities. § Our ability to assess the creditworthiness of customers and to estimate the losses inherent in our credit exposure is made more complex by these difficult market and economic conditions. § We also may be required to pay even higher Federal Deposit Insurance Corporation premiums than the recently increased level, because financial institution failures resulting from the depressed market conditions have depleted and may continue to deplete the deposit insurance fund and reduce its ratio of reserves to insured deposits. § Our ability to borrow from other financial institutions or the Federal Home Loan Bank on favorable terms or at all could be adversely affected by further disruptions in the capital markets or other events. § We may experience increases in foreclosures, delinquencies and customer bankruptcies, as well as more restricted access to funds. 23 Our business is subject to interest rate risk and variations in interest rates may negatively affect our financial performance. Changes in the interest rate environment may reduce profits. The primary source of our income is the differential or “spread” between the interest earned on loans, securities and other interest-earning assets, and interest paid on deposits, borrowings and other interest-bearing liabilities.As prevailing interest rates change, net interest spreads are affected by the difference between the maturities and re-pricing characteristics of interest-earning assets and interest-bearing liabilities.In addition, loan volume and yields are affected by market interest rates on loans, and rising interest rates generally are associated with a lower volume of loan originations.An increase in the general level of interest rates may also adversely affect the ability of certain borrowers to pay the interest on and principal of their obligations.Accordingly, changes in levels of market interest rates could materially adversely affect our net interest spread, asset quality, loan origination volume and overall profitability. Recent and future governmental regulation and legislation could limit our future growth. As described under “Supervision and Regulation” the Company and our subsidiaries are subject to extensive state and federal regulation, supervision and legislation that govern almost all aspects of the operations of the Company and our subsidiaries.These laws may change from time to time and are primarily intended for the protection of consumers, depositors and the deposit insurance funds.Any changes to these laws may negatively affect our ability to expand our services and to increase the value of our business.While we cannot predict what effect any presently contemplated or future changes in the laws or regulations or their interpretations would have on the Company, these changes could be materially adverse to shareholders. Changes in consumers’ use of banks and changes in consumers’ spending and saving habits could adversely affect the Company’s financial results. Technology and other changes now allow many consumers to complete financial transactions without using banks. For example, consumers can pay bills and transfer funds directly without going through a bank. This disintermediation could result in the loss of fee income, as well as the loss of customer deposits and income generated from those deposits.In addition, changes in consumer spending and saving habits could adversely affect our operations, and we may be unable to timely develop competitive new products and services in response to these changes that are accepted by new and existing customers. Acts or threats of terrorism and political or military actions taken by the United States or other governments could adversely affect general economic or industry conditions. Geopolitical conditions may also affect our earnings.Acts or threats or terrorism and political or military actions taken by the United States or other governments in response to terrorism, or similar activity, could adversely affect general economic or industry conditions. Other Risks Our directors, executive officers and principal shareholders own a significant portion of our common stock and can influence shareholder decisions. Our directors, executive officers and principal shareholders, as a group, beneficially owned approximately 56% of Class A common stock and 83% of Class B common stock as of February 28, 2013. As a result of their ownership, the directors, executive officers and principal shareholders will have the ability, by voting their shares in concert, to influence the outcome of any matter submitted to our shareholders for approval, including the election of directors. The directors and executive officers may vote to cause the Company to take actions with which the other shareholders do not agree or that are not beneficial to all shareholders. ITEM 1B. UNRESOLVED STAFF COMMENTS None. 24 ITEM 2. PROPERTIES At December 31, 2012, Royal Bank had fifteen banking offices, which are located in Pennsylvania and New Jersey. 15th Street Office Bala Plaza Office (3) Bridgeport Office (1) 30 South Street 231 St. Asaph's Road 105 W. 4th Street Philadelphia, PA19102 Bala Cynwyd, PA 19004 Bridgeport, PA19406 Castor Office (1) Fairmount Office (1) Grant Avenue Office (1) 6331 Castor Avenue 401 Fairmount Avenue 1650 Grant Avenue Philadelphia, PA 19149 Philadelphia, PA19123 Philadelphia, PA19115 Henderson Road Office Jenkintown Office (1) King of Prussia Office (1) Beidler and Henderson Roads 600 Old York Road 655 West DeKalb Pike King of Prussia, PA 19406 Jenkintown, PA 19046 King of Prussia, PA19406 Narberth Office (1) Narberth Training Center (1)(2) Phoenixville Office (1) 732 Montgomery Avenue 814 Montgomery Avenue 808 Valley Forge Road Narberth, PA 19072 Narberth, PA19072 Phoenixville, PA19460 Shillington Office Sicklerville Office Trooper Office (1) 516 East Lancaster Avenue 1990 New Brooklyn-Erial Rd Trooper and Egypt Roads Shillington, PA19607 Sicklerville, NJ 08081 Trooper, PA19401 Villanova Office Walnut Street Office Storage Facility (1) 801 East Lancaster Avenue 1230 Walnut Street 3836 Spring Garden Street Villanova, PA 19085 Philadelphia, PA 19107 Philadelphia, PA 19104 (1) Owned (2) Used for employee training (3) Loan production office Royal Bank owns eleven of the above properties.In January 2013, Royal Bank consolidated the leased Henderson Road office among the King of Prussia and Bridgeport offices and retained the majority of the deposits.The remaining six properties are leased with expiration dates between 2013 and 2021.During 2012, Royal Bank made aggregate lease payments of approximately $795,000.The Company believes that all of its properties are sufficiently insured, maintained and are adequate for Royal Bank’s purposes. ITEM 3. LEGAL PROCEEDINGS As described under “Item 1 – Business” of this Report, Royal Bank holds a 60% equity interest in each of Crusader Servicing Corporation (“CSC”) and Royal Tax Lien Services, LLC (“RTL”).CSC and RTL acquired, through public auction, delinquent tax liens in various jurisdictions thereby assuming a superior lien position to most other lien holders, including mortgage lien holders.On March 4, 2009, each of CSC and RTL received grand jury subpoenas issued by the U.S. District Court for New Jersey (“Court”) upon application of the Antitrust Division of the United States Department of Justice (“DOJ”).The subpoenas sought certain documents and information relating to an ongoing investigation being conducted by the DOJ relating to alleged bid-rigging at tax lien auctions in New Jersey.Royal Bank, CSC and RTL have produced to the DOJ documents responsive to the subpoenas and have been cooperating with the DOJ throughout the investigation.On February 23, 2012, the former President of CSC and RTL entered a plea of guilty to one count of conspiring to rig bids at certain auctions for tax liens in New Jersey from 1998 until approximately the spring of 2009.The former President’s employment with CSC and RTL was terminated in November 2010.As previously disclosed, Royal Bank had been advised that neither CSC nor RTL were targets of the DOJ investigation, but they were subjects of the investigation.Based on discussions with the DOJ and the plea entered by the former President of CSC and RTL, the Company believed that the outcome of the investigation would result in fines and penalties being assessed against CSC, RTL or both.As a result, the Company accrued $2.0 million during 2012 as an estimate for a DOJ fine relating to the DOJ investigation.After adjusting for the noncontrolling interest, the Company’s 60% share of the fine amounted to $1.2 million.On September 26, 2012, as a result of the former President’s guilty plea and pursuant to a plea agreement with the DOJ, CSC entered a guilty plea in the United States District Court for the District of New Jersey to one count of conspiracy to commit bid-rigging at certain auctions for tax liens in New Jersey.Under the terms of the plea agreement, which the Court accepted at the September 26, 2012 plea hearing, the DOJ agreed not to bring further criminal charges against CSC and not to bring criminal charges against RTL, or any current or former director, officer, or employee of CSC and/or RTL, for any act or offense committed prior to the date of the plea agreement that was in furtherance of any agreement to rig bids at municipal tax lien sales or auctions in the State of New Jersey. The former President of CSC and RTL and any person who bid at any time at a tax lien auction on behalf of CSC and/or RTL are excluded from this non-prosecution protection.At the sentencing hearing held in December 2012, the sentencing judge agreed with the DOJ’s recommendation and imposed a $2.0 million fine for CSC, which, as stated above, has been recognized in the Company’s consolidated financial statements.The Company is evaluating appropriate legal action against the former President of CSC and RTL to attempt to recover legal expenses and any fines or penalties ultimately levied against CSC. 25 As a result of the plea agreements of the former President of CSC and RTL, and others resulting from the DOJ investigation, a number of lawsuits have been filed against the former President of CSC and RTL, CSC, RTL, the Company and certain other parties.On March 13, 2012, the former president of RTL and CSC, RTL, CSC, the Company and certain other parties were named as defendants in a putative class action lawsuit filed in the Superior Court of New Jersey, Chancery Division on behalf of a proposed class of taxpayers who became delinquent in paying their municipal tax obligations (Boyer v. Robert W. Stein, Crusader Servicing Corp. Royal Tax Lien Services LLC, Royal Bancshares of Pennsylvania, Inc., et al., Superior Court of New Jersey, Chancery Division) (“the Boyer Action”).On March 28, 2012, CSC, RTL and the Company removed this case to the U.S. District Court for the District of New Jersey.The lawsuit alleges violations of the New Jersey Antitrust Act and unjust enrichment, and seeks treble damages, attorney fees and injunctive relief. As of the date of this filing, the Company cannot reasonably estimate the possible loss or range of loss that may result from this class action lawsuit. On March 30, 2012, April 20, 2012, May 2, 2012, May 11, 2012, May 18, 2012, June 18, 2012 and June 29, 2012, the former President of CSC and RTL, CSC, RTL and the Company were named defendants, among others, in putative class action lawsuits filed in the U.S. District Court for the District of New Jersey (“Court”) on behalf of a proposed class of taxpayers who became delinquent in paying their municipal tax obligations: Contarino v Robert W. Stein, Crusader Servicing Corp. Royal Tax Lien Services LLC, Royal Bancshares of Pennsylvania, Inc., et al., U.S. District Court for the District of New Jersey; MSC LLC v Robert W. Stein, Crusader Servicing Corp. Royal Tax Lien Services LLC, Royal Bancshares of Pennsylvania, Inc., et al., U.S. District Court for the District of New Jersey; English v Robert W. Stein, Crusader Servicing Corp. Royal Tax Lien Services LLC, Royal Bancshares of Pennsylvania, Inc., et al., U.S. District Court for the District of New Jersey; Ledford v Robert W. Stein, Crusader Servicing Corp. Royal Tax Lien Services LLC, Royal Bancshares of Pennsylvania, Inc., et al., U.S. District Court for the District of New Jersey; T&B Associates v Robert W. Stein, Crusader Servicing Corp. Royal Tax Lien Services LLC, Royal Bancshares of Pennsylvania, Inc., et al., U.S. District Court for the District of New Jersey; Jacobs et al v Robert W. Stein, Crusader Servicing Corp. Royal Tax Lien Services LLC, Royal Bancshares of Pennsylvania, Inc., et al., U.S. District Court for the District of New Jersey; Senatore Builders, LLCv Robert W. Stein, Crusader Servicing Corp. Royal Tax Lien Services LLC, Royal Bancshares of Pennsylvania, Inc., et al., U.S. District Court for the District of New Jersey, respectively alleging a conspiracy to rig bids in municipal tax lien auctions.On June 12, 2012, the Court entered an Order consolidating for pretrial purposes the Boyer action with all subsequently filed or transferred related actions, including the ones mentioned above.On October 22, 2012, the Court appointed two law firms as interim class counsel and another law firm as liaison class counsel and further ordered appointed counsel to file on or before November 21, 2012 a master complaint for the consolidated action.As of the date of this filing, the Company cannot reasonably estimate the possible loss or range of loss that may result from these class action lawsuits. On or about March 15, 2012, CSC, RTL and the Company were named defendants, among others, in a complaint filed by Marina Bay Towers Urban Renewal II, LP (“MBT”) in the Superior Court of New Jersey, Law Division, Cape May County.The complaint alleges essentially the same claims as asserted in the Boyer Action.However MBT does not seek to represent a class and only seeks remedies related to itself.As of the date of this filing, the Company cannot reasonably estimate the possible loss or range of loss that may result from this proceeding. 26 In 2005, the Company purchased $25.0 million in Class B-1 Notes of a collateralized debt obligation (“CDO”) offered by Lehman Brothers, Inc.Concurrently with the issuance of the notes, the issuer entered into a credit swap with Lehman Brothers Special Financing, Inc. (“LBSF”).Lehman Brothers Holdings, Inc. (“LBHI”) guaranteed LBSF’s obligations to the issuer under the credit swap. When LBHI filed for bankruptcy in September 2008, an event of default under the indenture occurred, and the trustee declared the notes to be immediately due and payable.The Company was repaid its principal on the notes in September 2008.In September 2010, LBSF filed suit in the United States Bankruptcy court for the Southern District of New York against certain indenture trustees, certain special-purpose entities (issuers) and a class of noteholders and trust certificate holders who received distributions from the trustees, to recover funds that were allegedly improperly paid to the noteholders in forty-seven separate CDO transactions.In July 2012, LBSF added the Company as a defendant in the proceeding. As of the date of this filing, the Company cannot determine whether this proceeding will have a material adverse effect on its results of operations and cannot reasonably estimate the possible loss or range of loss that may result from this proceeding. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, AND RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES The Company’s Class A Common Stock commenced trading on the NASDAQ Global Market under the symbol RBPAA.There is no market for the Company’s Class B Common Stock.The Class B shares may not be transferred in any manner except to the holder’s immediate family.Class B shares may be converted to Class A shares at the rate of 1.15 to 1. The following table shows the range of high and low closing prices for the Company’s stock as reported by NASDAQ. Closing Prices High Low First Quarter $ $ Second Quarter Third Quarter Fourth Quarter High Low First Quarter $ $ Second Quarter Third Quarter Fourth Quarter The approximate number of recorded holders of the Company’s Class A and Class B Common Stock, as of February 28, 2013, is shown below: Title of Class Number of record holders Class A Common stock Class B Common stock 27 Dividends Subject to certain limitations imposed by law or the Company’s articles of incorporation, the Board of Directors of the Company may declare a dividend on shares of Class A or Class B Common Stock. Stock dividends:Future stock dividends, if any, will be at the discretion of the board of directors and will be dependent on the level of earnings and compliance with regulatory requirements.Stock dividends have not been declared since 2006. Cash Dividends:The Company did not pay cash dividends on its common stock in 2012, 2011, and 2010.Future dividends depend upon net income, capital requirements, and appropriate legal restrictions and other factors relevant at the time the Board of Directors of the Company considers dividend policy.Cash necessary to fund dividends available for dividend distributions to the shareholders of the Company must initially come primarily from dividends paid by its direct and indirect subsidiaries, including Royal Bank to the Company. Under the Pennsylvania Business Corporation Law, the Company may pay dividends only if, after giving effect to the dividend payment, the total assets of the Company would exceed the total liabilities of the Company plus the amount necessary to satisfy preferential rights of holders of senior shareholders, and the Company is solvent and would not be rendered insolvent by the dividend payment. There are also restrictions set forth in the Pennsylvania Banking Code of 1965 (the “Code”) and in the Federal Deposit Insurance Act (“FDIA”) concerning the payment of dividends by the Company.Under the Code, no dividends may be paid except from “accumulated net earnings” (generally retained earnings).Under the FDIA, no dividend may be paid if a bank is in arrears in the payment of any insurance assessment due to the FDIC.In addition, dividends paid by Royal Bank to the Company would be prohibited if the effect thereof would cause Royal Bank’s capital to be reduced below applicable minimum capital requirements.Therefore, the restrictions on Royal Bank’s dividend payments are directly applicable to the Company.See “Note 14 – Shareholder’s Equity” of the Notes to Consolidated Financial Statements in Item 8 of this Report. On August 13, 2009, the Company’s board of directors determined to suspend regular quarterly cash dividends on the $30.4 million in Series A Preferred Stock.The Company’s board of directors took this action in consultation with the Federal Reserve Bank of Philadelphia as required by regulatory policy guidance.The Company currently has sufficient capital and liquidity to pay the scheduled dividends on the preferred stock; however, this decision better supports the capital position of Royal Bank, a wholly owned subsidiary of the Company. As of December 31, 2012, the Series A Preferred stock dividend in arrears was $5.8 million and has not been recognized in the consolidated financial statements. As a consequence of missing the sixth dividend payment in the fourth quarter of 2010, the Treasury had the right to appoint two directors to our board of directors until all accrued but unpaid dividends have been paid.The Treasury exercised its right and appointed two directors to the Company’s board of directors during 2011. At December 31, 2012, as a result of significant losses within Royal Bank and cash and stock dividends declared and paid in previous years, the Company had negative retained earnings and therefore would not have been able to declare and pay any cash dividends.Royal Bank must receive prior approval from the FDIC and the Department before declaring and paying a dividend to the Company.Under the Federal Reserve Agreement as described under “Regulatory Actions” in “Item 1 – Business” of this Report, the Company may not declare or pay any dividends without the prior written approval of the Reserve Bank and the Director of the Division of Banking Supervision and Regulation of the Board of Governors of the Federal Reserve System. 28 COMMON STOCK PERFORMANCE GRAPH The performance graph shows cumulative investment returns to shareholders based on the assumption that an investment of $100 was made on December 31, 2007, (with all dividends reinvested), in each of the following: § Royal Bancshares of Pennsylvania, Inc. Class A common stock; § The stock of all United States companies trading on the NASDAQ Global Market; § Common stock of 2012 Peer Group consists of nineteen banks headquartered in the Mid-Atlantic region, trade on the major exchange and have total assets between $750 million and $1.5 billion; and § SNL Bank and Thrift Index. Period Ending Index 12/31/07 12/31/08 12/31/09 12/31/10 12/31/11 12/31/12 Royal Bancshares of Pennsylvania, Inc. NASDAQ Composite SNL Bank and Thrift RBPAA Peer Group Index 29 ITEM 6.SELECTED FINANCIAL DATA The following selected consolidated financial and operating information for the Company should be read in conjunction with Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Consolidated Financial Statements and accompanying notes in Item 8 of this Report: Statement of Operations Data For the years ended December 31, (In thousands, except share data) Interest income $ Interest expense Net interest income Provision for loan and lease losses Net interest income after loan and lease losses Gains (loss) on investment securities ) Gains on sales related to real estate joint ventures - - - Net gains on sales of other real estate owned Service charges and fees Income from bank owned life insurance Gains on sale of loans and leases Income related to real estate owned via equity investments - Gain on sale of security claim - Gain on sale of premises & equipment related to real estate owned via equity investments - - Gain on sale of premises & equipment - Other income Total other than-temporary-impairment losses on investment securities ) Portion of loss recognized in other comprehensive loss - - 87 - Net impairment losses recognized in earnings ) Total other income (loss) ) ) Income (loss) before other expenses & income taxes ) Non-interest expense Salaries and benefits Impairment related to OREO - Impairment related to real estate owned via equity investments - - - Expenses related to real estate owned via equity investments - - Impairment related to real estate joint venture - Other Total other expense Loss before tax expense ) Income tax expense - - - Net loss $ ) $ ) $ ) $ ) $ ) Less net (loss) income attributable to noncontrolling interest ) ) Net loss attributable to Royal Bancshares ) Less Series A Preferred stock accumulated dividend and accretion - Net loss to common shareholders ) Basic and diluted loss per common share $ ) $ ) $ ) $ ) $ ) 30 Balance Sheet Data For the years ended December 31, (In thousands) Total Assets $ Total average assets (2) Loans, net Total deposits Total average deposits Total borrowings (1) Total average borrowings (1) Total shareholders' equity (3) Total average shareholders' equity Return on average assets %) %) %) %) %) Return on average equity %) %) %) %) %) Average equity to average assets % Dividend payout ratio % %) Includes obligations through VIE equity investments and subordinated debt. Includes premises and equipment of VIE for years 2008 through 2010 Excludes noncontrolling interest ITEM 7. MANAGEMENT’S DISCUSSIONS AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of financial condition and results of operations should be read in conjunction with the Consolidated Financial Statements of the Company and the related Notes in Item 8 of this Report. Critical Accounting Policies, Judgments and Estimates The accounting and reporting policies of the Company conform to accounting principles generally accepted in the United States of America and general practices within the financial services industry.Critical accounting policies, judgments and estimates relate to allowance for loan and lease losses, loans held for sale, the valuation of other real estate owned, the valuation of deferred tax assets, other-than-temporary impairment losses on investment securities, net periodic pension costs and the pension benefit obligation.The policies which significantly affect the determination of the Company’s financial position, results of operations and cash flows are summarized in “Note 1 - Summary of Significant Accounting Polices” to the Consolidated Financial Statements and are discussed in the section captioned “Recent Accounting Pronouncements” of Management’s Discussion and Analysis of Financial Condition and Results of Operations, included in Items 7 and 8 of this Report, each of which is incorporated herein by reference. Investment Securities Management determines the appropriate classification of debt securities at the time of purchase and re-evaluates such designation as of each balance sheet date. Investments in debt securities that the Company has the positive intent and ability to hold to maturity are classified as held to maturity securities and reported at amortized cost.Debt and equity securities that are bought and held principally for the purpose of selling them in the near term are classified as trading securities and reported at fair value, with unrealized holding gains and losses included in earnings.Debt and equity securities not classified as trading securities, nor as held to maturity securities are classified as available for sale securities and reported at fair value, with unrealized holding gains or losses, net of deferred income taxes, reported in the accumulated other comprehensive income component of shareholders’ equity. The Company did not hold trading securities at December 31, 2012 and 2011.Discounts and premiums are accreted/amortized to income by use of the level-yield method.Gain or loss on sales of securities available for sale is based on the specific identification method. 31 The Company evaluates securities for other-than-temporary impairment (“OTTI”) at least on a quarterly basis.The Company assesses whether OTTI is present when the fair value of a security is less than its amortized cost.All investment securities are evaluated for OTTI under FASB ASC Topic 320, “Investments-Debt & Equity Securities” (“ASC Topic 320”).The non-agency collateralized mortgage obligations that are rated below AA are evaluated under FASB ASC Topic 320 Subtopic 40, “Beneficial Interests in Securitized Financial Assets” under FASB ASC Topic 325, “Investments-Other”. Under ASC Topic 320, OTTI is considered to have occurred with respect to debt securities (1) if an entity intends to sell the security; (2) if it is more likely than not an entity will be required to sell the security before recovery of its amortized cost basis; or (3) the present value of the expected cash flows is not sufficient to recover the entire amortized cost basis.In addition, the amount of the OTTI recognized in earnings depends on whether an entity intends to sell or will more likely than not be required to sell the security.If an entity intends to sell the security or will be required to sell the security, the OTTI shall be recognized in earnings equal to the entire difference between the fair value and the amortized cost basis at the balance sheet date.If an entity does not intend to sell the security and it is not more likely than not that the entity will be required to sell the security before the recovery of its amortized cost basis, the OTTI shall be separated into two amounts, the credit-related loss and the noncredit-related loss. The credit-related loss is based on the present value of the expected cash flows and is recognized in earnings. For more information on the fair value of the Company’s investment securities and other financial instruments refer to “Note 3 - Investment Securities” and “Note 20 - Fair Values of Financial Instruments” to the Consolidated Financial Statements included in Item 8 of this Report. Allowance for Loan and Lease Losses The Company considers that the determination of the allowance for loan and lease losses (“allowance”) involves a higher degree of judgment and complexity than its other significant accounting policies.The allowance is calculated with the objective of maintaining a reserve level believed by management to be sufficient to absorb estimated credit losses.Management’s determination of the adequacy of the allowance is based on periodic evaluations of the loan portfolio and other relevant factors.However, this evaluation is inherently subjective as it requires material estimates, including, among others, expected default probabilities, loss given default, expected commitment usage, the amounts of timing of expected future cash flows on impaired loans, mortgages, and general amounts for historical loss experience.The process also considers economic conditions, uncertainties in estimating losses and inherent risks in the loan portfolio.All of these factors may be susceptible to significant change.To the extent actual outcomes differ from management estimates, additional provisions for loan and lease losses may be required that would adversely impact earnings in future periods.See “Note 1 - Summary of Significant Accounting Policies” to the Consolidated Financial Statements included in Item 8 of this report. Deferred Tax Assets The Company recognizes deferred tax assets and liabilities for the future tax effects of temporary differences, net operating loss carry forwards and tax credits.Deferred tax assets are subject to management’s judgment based upon available evidence that future realization is more likely than not.If management determines that the Company may be unable to realize all or part of net deferred tax assets in the future, a direct charge to income tax expense may be required to reduce the recorded value of the net deferred tax asset to the expected realizable amount. RECENT ACCOUNTING PRONOUNCEMENTS See “Note 1 - Summary Of Significant Accounting Policies” to the Consolidated Financial Statements included in Item 8 of this Report. 32 Results of Operations Financial Highlights and Business Results:The Company’s results of operations depend primarily on net interest income, which is the difference between interest income on interest-earning assets and interest expense on interest-bearing liabilities.Interest-earning assets consist principally of loans and investment securities, while interest-bearing liabilities consist primarily of deposits and borrowings.Net income is also affected by the provision for loan and lease losses and the level of non-interest income as well as by non-interest expenses, including salary and employee benefits, occupancy expenses and other operating expenses. Like many other financial institutions the Company’s financial results were negatively impacted by the recession, but the effects on the Company were more pronounced than the effects on its competitors. The concentration of commercial real estate loans coupled with the introduction of additional lines of business resulted in a much higher level of non-performing loans and losses.The past losses were partially attributed to charge-offs and impairment of commercial, construction and land loans associated with real estate projects, many of which were participation loans outside the Company’s primary market. Some of the participation loans were located in Florida, Nevada, North Carolina and other markets that were overbuilt during the construction boom within the United States from 2000-2007. The Company also launched new business initiatives such as mezzanine lending, real estate joint ventures, hard money lending and equity investments in real estate shortly before the housing bubble burst which contributed to the losses. Additionally, the Company experienced a high level of investment impairment associated with corporate bonds, common stocks, private label mortgage backed securities and real estate investment funds that experienced declines in value during the past few years. Also contributing to the losses were increased costs associated with the high level of non-performing assets, legal expenses related to credit quality issues and the DOJ tax lien investigation (for additional information please read Item 3 “Legal Proceedings” of this Form 10-K), and higher Federal Deposit Insurance Corporation (“FDIC”) assessments resulting from the higher rates for deposit insurance due to the Orders to Cease and Desist (the “Orders”) which were issued in 2009 and replaced in 2011 with an informal agreement, known as a memorandum of understanding (“MOU”). Finally, the establishment of a valuation allowance in 2008 and subsequent years that currently amounts to $39.6 million, has prevented the Company from utilizing tax credits on losses during the past four years. While the Company’s deleveraging strategy improved the risk profile of the Company by shedding higher risk assets and paying off higher cost brokered CDs, it has had a negative impact on income. The deleveraging has resulted in lower average loan balances and a higher proportion of lower yielding investment securities, which have negatively impacted net interest income, a principal source of income. While the Company still expects external headwinds and credit quality costs associated with non-performing assets to negatively affect financial results, over time their impact may decline as the overall level of non-performing assets declines. After announcing the retirements of the Company’s CEO and President during the second quarter of 2012, the Company’s Board conducted an executive search for a candidate for the combined role of President and CEO.On December 18, 2012 the Company announced F. Kevin Tylus as President and CEO of Royal Bank.On February 20, 2013, the Company announced that Mr. Tylus was appointed President, CEO and a Class III member of the board of directors of the Company.Former CEO, Robert Tabas, remains as Chairman of the Board of Directors.The Company is focused on transitioning Royal Bank into a true community bank with the branches becoming selling centers and not just service centers.Traditional consumer products such as home equity loans and a new mobile banking application are part of our enhanced product offerings.The Company has developed a Profitability Improvement Program to generate steady revenue growth, expense management and gain operational efficiencies. During 2012, Royal Bank hired a new Chief Lending Officer (“CLO”) who has significant experience in commercial and consumer lending with a larger bank within the Philadelphia market. Through the restructuring of the Lending and Credit departments during the last half of 2012, Royal Bank has been able to increase commitments to extend credit by $23.8 million from $20.7 million at December 31, 2011 to $44.5 million at December 31, 2012. Net Loss:The Company recorded a net loss of $15.6 million in 2012, which represented an increase of $7.0 million from the loss recorded in 2011 of $8.6 million. The increase in net loss was primarily related to a $3.2 million reduction in net interest income, a $2.0 million DOJ fine related to the tax lien subsidiaries, a $1.3 million reduction in net gains on other real estate owned (“OREO”), a $1.2 million increase in OREO impairment charges, and a $1.7 million increase in impairment on LHFS.Net loan balances, including loans held for sale, amounted to $328.5million at year end 2012, which amounted to a decline of $81.9 million from balance at the end of 2011 due to charge-offs and impairments, loan sales, pay-downs, pay offs and transfers to OREO. Partially offsetting these unfavorable changes were a $1.7 million decline in the provision for loan and lease losses and a $934,000 decline in FDIC and state assessments. 33 Net interest income, which amounted to $22.1 million in 2012, decreased by $3.2 million, or 12.7%, from the prior year’s results of $25.3 million. The continued decline in loan balances negatively impacted net interest income during the past year. In addition, the accelerated amortization of premiums coupled with the reinvestment of cash flows from the investment portfolio into lower yielding government agency securities during the continued low interest rate environment has had a significant adverse impact on the yield earned on investment securities. Other income of $3.6 million in 2012 was $3.2 million below the result for 2011 mainly due to a $1.8 million decline in income from real estate joint ventures, a $1.3 million decline in net gains on OREO, a $752,000 decrease in net gains on the sales of AFS investment securities, a $563,000 increase in impairment on investment securities resulting primarily from write-downs of two private equity funds, and a $478,000 decline in income related to real estate owned via equity investments as a result of the substantial completion of the remaining project during 2011.Partially offsetting these declines year over year for 2012 was a $1.7 million increase in gains on the sales of loans and leases which was primarily related to the sale of one non-performing loan in the second quarter of 2012. Total non-performing loans at December 31, 2012 were $23.0 million and were comprised of $21.4 million in loans held for investment (“LHFI”) and $1.6 million in loans held for sale (“LHFS”), which amounted to an improvement of $28.3 million, or 55.2%, from the level at December 31, 2011 resulting from charge-offs and impairments, sales of loans, transfers to OREO and improved credit quality. Total non-performing loans at December 31, 2011 were $51.3 million and were comprised of $38.7 million in LHFI and $12.6 million in LHFS.Non-performing loans were $65.8 million at December 31, 2010 and were comprised of $43.2 million in LHFI and $22.6 million in LHFS.OREO at December 31, 2012, amounted to $13.4 million versus $21.0 million at year end 2011, which amounted to a decline of $7.6 million, or 36.1%. As a consequence of the housing market’s slow recovery and the sluggish growth in the overall economy, the Company continued to experience a high level of non-performing assets despite the continued progress in reducing the level of those assets. Impaired and non-accrual loans and OREO assets are reviewed in the “Credit Quality” section of this report.Basic and diluted losses per common share were both $1.33 for 2012 compared to basic and diluted losses per common share of $0.80 in 2011. The Company recorded a net loss of $8.6 million in 2011, which represented an improvement of $15.5 million, or 64.5%, from loss recorded in 2010 of $24.1 million. The improved results were primarily related to a reduction in the provision for loan and lease losses of $14.4 million and a decline of $8.7 million in total other expense. The favorable change in the provision resulted primarily from a decrease in the outstanding loan balances year over year as well as a decline in the level of non-performing loans. Loan balances, including loans held for sale, amounted to $410.4 million at year end 2011, which amounted to a decline of $94.9 million from balance at the end of 2010 due to charge-offs, loan sales, pay-downs, pay offs and transfers to OREO. Other expenses of $32.1 million resulted in a year over year decline of $8.7 million, or 21.3%, and was attributed to an overall reduction of expenses related to the sale of Royal Asian at year end 2010, which amounted to $3.8 million; a reduction of $1.9 million in OREO impairment charges; lower FDIC and state assessments of $1.1 million associated with reduced deposit balances, mainly brokered CDs and deposits of Royal Asian; and the absence of impairment on real estate joint ventures which was $1.6 million in 2010 and the VIE related to real estate owned via equity investments being deconsolidated in 2011. The impairment related to the VIE in 2010 was $2.6 million. Partially offsetting these favorable changes year over year for 2011 were a decline in both net interest income and other income. Net interest income, which amounted to $25.3 million in 2011, decreased by $6.0 million, or 19.1%, from $31.3 million for 2010. The decline in loan balances negatively impacted net interest income during the past year. In addition, a reduction in the yields on loans and investments and a 2010 non-recurring adjustment amounting to $905,000 also contributed to the decline in net interest income. The non-recurring adjustment was related to previously reversed interest income on a participation loan from a previous year. The overall decline in net interest income was partially mitigated by the continued reduction in interest expense related to lower interest rates principally associated with the re-pricing of maturing retail CDs and the redemption of brokered deposits and FHLB advances. Other income of $6.8 million in 2011 was $947,000 below the result for 2010 mainly due to impairment on investment securities of $1.8 million, resulting primarily from a complete write-down of one trust preferred security in the amount of $1.7 million. 34 Net Interest Income and Margin:Net interest income is the Company’s primary source of income.Its level is a function of the average balance of interest-earning assets, the average balance of interest-bearing liabilities, and the spread between the yield on assets and liabilities.In turn, these factors are influenced by the pricing and mix of the Company’s interest-earning assets and funding sources.Additionally, net interest income is affected by market and economic conditions, which influence rates on loan and deposit growth. The Company utilizes the effective yield interest method for recognizing interest income as required by ASC Subtopic 20, “Nonrefundable Fees and Other Costs” (“ASC Subtopic 20”) under FASB ASC Topic 310, “Receivables” (“ASC Topic 310”).ASC Subtopic 20 also guides our accounting for nonrefundable fees and costs associated with lending activities such as discounts, premiums, and loan origination fees.In the case of loan restructurings, if the terms of the new loan resulting from a loan refinancing or restructuring other than a troubled debt restructuring are at least as favorable to the Company as the terms for comparable loans to other customers with similar collection risks who are not refinancing or restructuring a loan with the Company, the refinanced loan is accounted for as a new loan.This condition is met if the new loan’s effective yield is at least equal to the effective yield for such loans.Any unamortized net fees or costs and any prepayment penalties from the original loan shall be recognized in interest income when the new loan is granted. Net interest income amounted to $22.1 million in 2012 as compared to $25.3 million in 2011, which resulted in a decline of $3.2 million, or 12.7%.The decrease was attributed mainly to a year-over-year decline in average loan balances and a declining yield on the investment portfolio despite an increase in average investment securities. The decline was partially offset by a reduction in the average interest-bearing deposit and borrowing balances.Additionally the average rate paid on the interest-bearing deposits continued to decline, specifically maturing retail CDs. (See the “Average Balance” table included in this discussion.) Net interest income amounted to $25.3 million in 2011 as compared to $31.3 million in 2010, which resulted in a decline of $6.0 million, or 19.1%.The decrease was attributed mainly to a decline in interest-earning assets, both loans and investments, primarily attributable to the de-leveraging of the balance sheet, a decline in the yields of those interest-earning assets, again principally loans and investments, and a nonrecurring favorable adjustment of $905,000 for interest income in 2010. The decline was partially offset by a reduction of the average balances and the average rate paid on interest-bearing liabilities associated with the redemption of brokered CDs and lower rates paid on maturing retail CDs. Interest income of $32.0 million in 2012 amounted to a reduction of $7.4 million, or 18.8%, from the level of $39.4 million in 2011. The decrease was primarily driven by a $90.6 million decline in average loan balances year-over-year and a 107 basis point decline in the yield on investments, which were partially offset by the increased yield on loans.Interest income for loans declined by $4.4 million, or 14.8%, and was mainly attributed to the reduction of average total loans.Average total loans for 2012 were $384.4 million compared to $475.0 million for 2011.The decline in loan balances during 2012 was attributed to minimal new loan growth, loan prepayments, loan pay downs including $24.0 million in higher yielding tax lien certificates, charge-offs, impairments and transfers to OREO through foreclosure proceedings.Average investment securities of $344.9 million in 2012 amounted to an increase of $24.5 million, or 7.6%, from the average in 2011.For 2012, interest income on investment securities amounted to $6.7 million and declined $2.9 million, or 30.8%, from 2011. The decline in the yield on average interest-earning assets contributed to the decline in interest income year over year (4.25% in 2012 versus 4.76% in 2011). The 51 basis point reduction was primarily comprised of a decline of 107 basis points on investment securities which was partially offset by a 33 basis point increase in total loans. The yield on investment securities was 1.94% for 2012 compared to 3.01% for 2011.As a result of the historically sustained low interest rates, the yield on investment securities declined despite the increase in average balances.This decline in yield was due to the replacement of sold and called higher yielding investment securities and the reinvestment of increased payments received on cash flowing investment securities during 2012 with lower yielding government agency securities.In addition, accelerated amortization of premiums paid on investment securities within the MBS/CMO portfolio due to a higher level of prepayments also contributed to the declining yield on investments. The increase in loan yield reflected a reduced concentration of non-performing loans within the loan portfolio, a higher concentration of higher yielding leases coupled with minimal interest reversals on new non-performing loans, which were partially offset by a reduced concentration of higher yielding tax liens. 35 Interest income of $39.4 million in 2011 amounted to a reduction of $17.9 million, or 31.2%, from the level of $57.3 million in 2010. The decline was attributable to a lower yield on interest-earning assets year over year for loans and investment securities, and a lower level of average interest-earning assets again related to both loans and investment securities. The reduction in loan balances and investment securities was driven in part by the Company’s strategic capital initiative of de-leveraging the balance sheet. Interest income for loans declined by $13.0 million, or 30.5%, and was mainly attributed to the reduction of average total loans but was also related to a decline in the yield on the loan portfolio. Average balance of total loans amounted to $475.0 million during 2011 versus $643.5 million during 2010, which amounted to a decline of $168.5 million, or 26.2%, year over year. The reduction was comprised of charge-offs, pay downs, payoffs, the sale of Royal Asian Bank (“RAB”) at year end 2010 and transfers to OREO that was accompanied by minimal new loan growth. The sale of RAB accounted for almost 40% of the overall decline. The interest income on investment securities amounted to $9.6 million and declined $4.8 million, or 33.3%, resulting from a decline in average investment securities coupled with a decline in the yield on the investment securities. Average investment securities of $320.4 million in 2011 amounted to a decline of $61.4 million, or 16.1%, from the average in 2010. The decline in the yield on average interest-earning assets contributed to the decline in interest income year over year (4.76% in 2011 versus 5.29% in 2010). The 53 basis point reduction was comprised of a decline of 78 basis points on investment securities and a 39 basis point decrease in total loans. The decline in the yield on investment securities was mainly related to the replacement of sold investment securities and principal payments and prepayments on government agency investment securities with comparable investment securities at lower interest rates. The yield decrease on average total loans primarily resulted from the $905,000 favorable adjustment to interest income in 2010 as previously mentioned, the lower yields on new loans recorded during the past year and a change in the composition of the loans within the portfolio during 2011. The loan composition change was related to a decrease in the percentage of tax liens, which have the highest yields within the loan portfolio. At year end 2011, the variable rate portfolio represented approximately 40% of total loans; however the Company has mitigated a portion of this negative impact through the utilization of rate floors in many of the commercial loan agreements that exceed the current prime rate. At December 31, 2012, non-performing loans to total loans amounted to 6.7%, whereas the same ratio at December 31, 2011, amounted to 12.0%. The favorable change year over year was primarily associated with the $28.3 million decline in non-performing loans during 2012, which was partially offset by the decline in the loan portfolio during 2012. The total interest income lost as a result of non-performing loans during 2012 amounted to $3.1 million, which resulted in a decrease of $2.0 million from 2011. For the full year ended December 31, 2012, interest expense amounted to $9.9 million, which resulted in a decline of $4.2 million, or 29.7%, from the level recorded in the previous year.The decline in interest expense during 2012 was primarily due to a $75.0 million, or 10.1%, decline in average interest-bearing liabilities relative to 2011 and a 42 basis point decline in the interest rates paid on interest-bearing liabilities year over year.During 2012, average interest-bearing deposits of $517.6 million decreased $46.9 million, or 8.3%, compared to 2011.The reduction was entirely associated with CDs, which was primarily due to the intentional runoff of brokered CDs and higher priced retail CDs, that was partially offset by an increase in money market deposits and savings accounts.Average time deposits amounted to $276.0 million during 2012, which resulted in a decline of $51.6 million, or 15.8%, from the level during 2011 for the reasons previously noted.Average money market deposits increased $3.6 million, or 2.0%, year over year. Average borrowings of $123.6 million in 2012 declined $28.1 million, or 18.5%, from the level in 2011 due to the redemption and pay down of FHLB advances. In March of 2012, a maturing FHLB advance of $30.0 million at a rate of 4.32% was partially replaced with a five-year FHLB advance of $15.0 million with a fixed rate of 1.39%, which improved funding costs. Average rates paid on all major liability categories declined year over year due to the continued lower re-pricing of maturing retail certificates of deposit and the redemption of higher cost brokered CDs, the redemption of higher cost FHLB advances; and the reduction of rates paid on NOW, money market accounts, and savings accounts. The average interest rate paid on average interest-bearing liabilities in 2012 of 1.48% amounted to a reduction of 42 basis points from the prior year. Significant declines in average interest rates paid on interest-bearing liabilities year over year included certificates of deposits of 47 basis points, money market accounts of 31 basis points, borrowings of 28 basis points, NOW accounts of 23 basis points, and savings accounts of 16 basis points. 36 For the full year ended December 31, 2011, interest expense amounted to $14.1 million, which resulted in a decline of $11.9 million, or 45.8%, from the level recorded in the previous year. The favorable change was attributed to a reduced level of average interest-bearing liabilities year over year and a decline in the interest rates paid on those liabilities. Average interest-bearing liabilities amounted to $742.0 million in 2011, which represented a decline of $243.3 million, or 24.7%, from the previous year and was primarily related to the previously noted de-leveraging strategy and compliance with the previous Orders. Average time deposits, which included brokered CDs, amounted to $327.6 million in 2011 and represented a decrease of $175.6 million, or 34.9%, from the average level of 2010 due mainly to the redemption of higher cost brokered CDs. Average borrowings amounted to $151.7 million during 2011 and declined $77.8 million, or 33.9%, primarily due to the redemption of FHLB advances at the end of 2010. For 2011, average rates paid on all major liability categories declined year over year due to the re-pricing of maturing retail certificates of deposit and the redemption of higher cost brokered CDs; the redemption of higher cost FHLB advances during 2010; and the reduction of rates paid on NOW, money market accounts, and savings accounts primarily during 2011. The average interest rate paid on average interest-bearing liabilities in 2011 of 1.90% amounted to a reduction of 74 basis points from 2010 as the Company was able to take advantage of the lower interest rate environment and the maturity of retail and brokered CDs as well as FHLB borrowings. Significant declines in average interest rates paid on interest-bearing liabilities year over year included certificates of deposits of 81 basis points and borrowings of 70 basis points. The net interest margin for the full year 2012 amounted to 2.94%, which represented a decrease of 12 basis points from 2011. The Company has experienced pressure on its margin similar to many other financial institutions during 2012. Factors contributing to the net interest margin compression include a declining loan portfolio which is evidenced by the $90.6 million decline in the average balance of loans year over year and a reduction in the yields earned on the investment portfolio which is a result of accelerated amortization of premiums with the MBS/CMO portfolio as well as lower market rates on new purchases. The decline in the loan portfolio is primarily attributable to increased competition for new loans, the payoff or pay down of existing loans, a reduction in tax lien certificates, and transfers to OREO. As a result of the declining loan portfolio coupled with minimal new loan growth, the average balance of lower yielding investment securities has increased $24.5 million during this same period.However, the yield on investment securities has declined 107 basis points year over year.Due to the current interest rate environment, the Company has experienced accelerated amortization of premiums paid on its MBS/CMO portfolio due to higher prepayments.Many homeowners are refinancing into lower rates, including some that have previously refinanced.Additionally, prepayments have been effected by refinancing programs such as the Home Affordable Refinancing Program (“HARP”) being offered by the government for homeowners that are underwater on their homes.The accelerated amortization of premiums coupled with the redeployment of cash flows from sold and called higher yielding investment securities and payments received on MBS/CMO portfolio into lower yielding government agency securities has had a significant negative impact on the yield earned on investment securities. Management has taken steps to improve the margin including reducing the cost of interest-bearing liabilities as reflected in the 42 basis point decline year over year.Additionally, in an effort to shift the mix of interest-earning assets to loans with an emphasis on commercial and industrial and small business lending, the Company hired a new CLO in 2012.The decline in the yield on interest earning assets of 51 basis points was partially offset by an improvement in the funding costs, which amounted to a reduction of 42 basis points as noted above.The decline in yield on interest-earning assets was driven by lower yields on average investment securities which more than offset the improved yield for average loans year over year.The Company continued to pay down maturing brokered CDs throughout 2012 and was also able to lower retail deposit costs through the re-pricing of maturing CDs at lower interest rates and also lowered rates offered on other interest-bearing deposit accounts. The increased concentration of higher yielding leases and the reduced concentration of non-performing loans were more than offset by a lower concentration of higher-yielding tax liens, within interest-earning assets year over year. During 2012, loans, which are the highest yielding interest-earning asset, amounted to 51.1% of total interest-earning assets compared to 57.4% in 2011 while the concentration of the lower yielding investment securities increased from 38.7% in 2011 to 45.9% of total interest-earning assets in 2012. The net interest margin for the full year 2011 amounted to 3.06%, which represented an increase of 17 basis points from 2010. The improved margin was attributed to lower interest rates for all major categories of interest-bearing liabilities for the Company.The redemption of $83.2 million of higher cost brokered CDs, the retention of most of the $273 million maturing retail CDs at reduced rates of interest during 2011 and improved borrowings costs associated with the pay off of $57.5 million of FHLB advances at year end 2010 accounted for a majority of the improved net interest margin. The overall improvement was partially offset by a decline of 53 basis points on the yield on average interest-earning assets, which resulted from a decline in yields on both loans and investment securities. The decline in the yield on investment securities was associated with a lower reinvestment rate on sold securities and payments and prepayments of cash-flowing agency investments due to the lower interest rates throughout 2011. The decline for loan yields was related to a reduction of higher yielding tax liens within the loan portfolio during 2011, the pay off of higher yielding loans, lower interest rates on new loans and a nonrecurring favorable adjustment of $905,000 that positively impacted the loan yield in 2010. 37 Average Balances The following table represents the average daily balances of assets, liabilities and shareholders’ equity and the respective interest earned and paid on interest-bearing assets and interest-bearing liabilities, as well as average rates for the periods indicated: For the years ended December 31, (Dollars in thousands) Average Balance Interest Yield / Rate Average Balance Interest Yield / Rate Average Balance Interest Yield / Rate Assets Interest bearing deposits $ $
